--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT
 
by and between
 
RANGE KENTUCKY HOLDINGS LLC
 
as Seller,
 
and
 
ALAMO ENERGY CORP.
 
as Buyer,
 
for the purchase and sale of
 
all of the member interests of
 
KYTX OIL AND GAS, LLC
 
a Kentucky Limited Liability Company
 
and
 
KYTX PIPELINE, LLC,
 
a Kentucky Limited Liability Company
 
and
 
KYTX DRILLING COMPANY, LLC,
 
a Kentucky Limited Liability Company
 
Dated as of April  12, 2011
 
 
 
1

--------------------------------------------------------------------------------

 


PURCHASE AGREEMENT
 
THIS MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT (this “Agreement”), dated
as of April 12, 2011 (the “Execution Date”), by and among Range Kentucky
Holdings LLC, a Wyoming limited liability company (the “Seller” or “Range”), and
Alamo Energy Corp., a Nevada corporation (“Alamo” or “Buyer”).  Range and Alamo
are referred to collectively herein as the “Parties” and individually as a
“Party.”  Capitalized terms not otherwise defined shall have the meanings
assigned to such terms in Article X.
 
WITNESSETH:
 
WHEREAS, Range owns all of the member interests (the “Member Interests”) in, and
is the sole member of: (i) KYTX Oil and Gas, LLC, a Kentucky limited liability
company (“KYTX”); (ii) KYTX Pipeline, LLC, a Kentucky limited liability company
(“Pipeline”); and (iii) KYTX Drilling Company, LLC, a Kentucky limited liability
company (“Drilling”) (“KYTX,” “Pipeline,” and “Drilling” are sometimes referred
to as the “Operating Entities”); and
 
WHEREAS, Buyer desires to purchase the Member Interests from Range and to become
the sole member of KYTX, Pipeline, and Drilling, and Range desires to sell the
Member Interests to Buyer and to cease to be a member of KYTX, Pipeline, and
Drilling upon the terms and subject to the conditions set forth in this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the Parties hereby agree as follows:
 
ARTICLE I. 
 
SALE AND PURCHASE
 
Section 1.1.Agreement to Sell and to Purchase.
 
(a) On the Closing Date (as hereinafter defined) and upon the terms and subject
to the conditions set forth in this Agreement, in consideration of the Purchase
Price (as hereinafter defined) Range shall sell, assign, transfer, convey and
deliver to Buyer, and Buyer shall purchase and accept from Range, the Member
Interests, free and clear of any pledges, restrictions on transfer, proxies,
voting or other agreements, liens, claims, charges, mortgages, security
interests or other legal or equitable encumbrances, limitations or restrictions
of any nature whatsoever (“Encumbrances”), except for (1) restrictions on
transfer arising under applicable securities Laws; (2) the applicable terms and
conditions of the Limited Liability Company Agreement of each of KYTX, Pipeline
and Drilling (the “LLC Agreements”); (3) the matters listed on Schedule 1.1(a);
and (4) Encumbrances that result from the actions of Buyer.
 
(b) The closing of the sales and purchases set forth in Section 1.1(a) (the
“Closing”) shall take place at Buyer’s office in 10497 Town and Country Way,
Ste. 820 Houston, TX 77024, Houston, Texas (or at such other place as the
Parties shall agree in writing) on the second Business Day following the
satisfaction or (to the extent permitted by Law) waiver by the party or parties
entitled to the benefits thereof of the conditions set forth in ARTICLE VI
(other than those conditions that by their nature are to be satisfied at the
Closing.  The date on which the Closing occurs is referred to in this Agreement
as the “Closing Date.”  Regardless of the Closing Date, the transactions
contemplated herein shall be effective, as of February 1, 2011 (the “Effective
Date”).
 
(c) Buyer hereby agrees that effective simultaneously with the Closing and its
acquisition of the Member Interests, it will be bound by and subject to the
terms and conditions of the LLC Agreements.
 
 
 
2

--------------------------------------------------------------------------------

 
(d) Buyer hereby agrees that effective simultaneously upon consummation of the
Closing and the delivery of the Member Interests Assignments for the Member
Interests of the Operating Entities, Buyer will assume and agree to pay, perform
and discharge when due all of the duties and liabilities of the Operating
Entities, from and after the consummation of the Closing.  Effective
simultaneously with the Closing, Range will cause Buyer to be admitted as the
member of the Operating Entities with the right to participate in the management
of the business and affairs, and to exercise the rights and powers of a member,
of each, and concurrently therewith Range will cease to be the member of each
and cease to have or exercise any right or power as a member of the Operating
Entities.  The assignment and transfer of the Member Interests, the admission of
Buyer as a member of KYTX, Pipeline, and Drilling, and Range ceasing to be a
member of the Operating Entities, will not dissolve any of them, and they will
continue without dissolution subsequent to the Closing.
 
Section 1.2.Deliveries at Closing.
 
(a) Prior to Closing, the Parties shall take the following actions, and at the
Closing, the Seller shall make the following deliveries to Buyer and take the
following further actions:
 
(i) Transfer of Membership Interests.  Assignments in a form to be agreed upon
by the Parties, evidencing the assignment, transfer and delivery to Buyer of the
Member Interests, duly executed by Range (the “Member Interests Assignments”).
 
(ii) Additional Shares Agreement.  A counterpart of the Additional Shares
Agreement attached hereto as Exhibit 1.2(a)(ii).
 
(iii) FIRPTA Certificates.  Range will deliver to Buyer a duly executed
certificate meeting the requirements of Treasury Regulation Section
1.1445-2(b)(2) certifying that Range is not a “foreign person” within the
meaning of Section 1445 of the Code.
 
(iv) Closing Certificates.  The officers’ certificates contemplated by Section
6.2(d), Section 6.2(e) and Section 6.2(f), in each case, executed by a duly
authorized executive officer of Range.
 
(v) Resignations.  Duly executed copies of the resignations of each of the
managers of KYTX, Pipeline and Drilling.
 
(vi) Development Agreement.  A counterpart of the Development Agreement,
attached hereto as Exhibit 1.2(a)(vi) (“Development Agreement”) duly executed by
Seller.
 
(vii) Accounting Services Agreement.  A counterpart of the Accounting Services
Agreement, attached hereto as Exhibit 1.2(a)(vii).
 
(viii) Registration Rights Agreement.  A counterpart of the Registration Rights
Agreement (as hereafter defined) duly executed by Seller.
 
(ix) Lock-Up Agreement.  A counterpart of the Lock-Up Agreement (as hereafter
defined) duly executed by Seller.
 
(x) Financial Information. The QuickBook files for the Operating Entities for
the fiscal years ending December 31, 2010 and December 31, 2009, as prepared by
management of the Operating Entities.
 
(b) At the Closing, the Buyer shall make the following deliveries to Seller and
take the following further actions:
 
(i) Purchase Price.  At the Closing, the Buyer shall make payment to the Seller
of the Cash Portion (as hereinafter defined) of the Purchase Price.
 
(ii) Consideration Shares.  Alamo shall issue and deliver to such Person or
Persons designated in writing by the Seller shares of common stock of Buyer (the
“Consideration Shares”) comprising the Equity Portion of the Purchase Price, as
provided in Section 1.3 below.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
(iii) Development Agreement.  A counterpart of the Development Agreement duly
executed by Buyer.
 
(iv) Additional Shares Agreement.  A counterpart of the Additional Shares
Agreement duly executed by Buyer.
 
(v) Accounting Services Agreement.  A counterpart of the Accounting Services
Agreement duly executed by Buyer.
 
(vi) Closing Certificates.  The officers’ certificates contemplated by Section
6.3(b)(ii), and Section 6.3(c), in each case, executed by a duly authorized
executive officer of Buyer.
 
(vii) Registration Rights Agreement.  A counterpart of the Registration Rights
Agreement (as hereafter defined) duly executed by Buyer.
 
(viii) Lock-Up Agreement.  A counterpart of the Lock-Up Agreement (as hereafter
defined) duly executed by Buyer.
 
Section 1.3.Purchase Price.  The Purchase Price will be comprised of a Cash
Portion and an Equity Portion as provided herein.  The Purchase Price shall be
Six Million Seven Hundred Seventy-Five Thousand Dollars ($6,775,000), which
shall consist of Four Hundred Thousand Dollars ($400,000) (“Cash Portion”)
payable to Seller as specified below and Six Million Three Hundred Seventy-Five
Thousand Dollars ($6,375,000) payable to Seller in shares of Buyer’s common
stock (“Equity Portion”) (the Cash Portion and the Equity Portion shall
collectively be referred to as the “Purchase Price”).  The “Cash Portion” shall
be $400,000 paid by wire transfer to the Seller in immediately available funds
made to such bank account or accounts as designated in writing by the
Seller.  The “Equity Portion” shall be calculated based on a per share price of
$.75 per share (“Per Share Price”), such that Buyer shall issue to Seller eight
million five hundred thousand (8,500,000) shares of Alamo common stock (Stock
symbol: ALME.OB) valued at $.001 per share (the “Consideration Shares”).  
 
Section 1.4.Downside Price Protection.  Pursuant to the terms of the Additional
Shares Agreement, five million five hundred thousand (5,500,000) shares of the
Equity Portion shall be subject to the downside price protection for a period of
twenty four (24) months following the Closing Date (the “Protection Period”),
such that if the 10-day volume weighted average price (VWAP) of Alamo Stock (the
“10-Day VWAP”) is less than $.075 per share, then the Per Share Price shall be
adjusted immediately thereafter so that the Price Per Share shall equal the
10-Day VWAP.  Whenever any adjustment is made pursuant to this Section 1.4, the
number of shares of common stock issuable pursuant to Equity Portion shall be
adjusted by multiplying the number of shares of common stock issuable hereunder
by the Per Share Price and dividing the product so obtained by the 10-Day VWAP,
and such additional shares shall be delivered to the Seller.      
 
Section 1.5.Registration Rights.  Buyer and Seller agree that Buyer shall, at
its expense, file with the SEC a registration statement on an appropriate form
to register for resale up to three million (3,000,000) shares of Alamo Stock
held by Seller (the “Registered Shares”) pursuant to the terms and conditions of
a registration rights agreement between Buyer and Seller (the “Registration
Rights Agreement”) substantially in the form of Exhibit 1.5 attached hereto.
 
Section 1.6.Lock Up.  Seller shall agree to restrict the sale of the Registered
Shares held by Seller pursuant to the terms and conditions of a lock-up
agreement between Buyer and Seller (the “Lock-Up Agreement”) substantially in
the form of Exhibit 1.6 attached hereto.
 
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE II.  
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
As of the Execution Date, and also as of the Closing Date (except to the extent
that any representation is specifically limited by the terms of such
representation to the date of this Agreement or another specified date), the
Seller hereby represents and warrants to Buyer as follows:
 
Section 2.1.Organization.
 
(a) The Seller (i) is a limited liability company, duly incorporated or
formed,  validly existing and in good standing under the Laws of Wyoming, (ii)
is duly qualified to do business and in good standing in each jurisdiction in
which the nature of the business conducted by it or the ownership or leasing of
its properties requires it to so qualify, except with respect to circumstances
which, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect or to prevent or materially delay the
consummation of the transactions contemplated by this Agreement or to impair the
Seller’s ability to perform its obligations under this Agreement.  The Seller
has made available to Buyer true and complete copies of the Organizational
Documents of the Seller, as in effect on the Execution Date.
 
(b) KYTX (i) is a limited liability company duly formed, validly existing and in
good standing under the Laws of Kentucky, (ii) has all requisite legal and
limited liability company power and authority to own, lease and operate its
properties and to conduct its businesses as currently owned and conducted, (iii)
has all material governmental licenses, authorizations, permits, consents and
approvals required to own, lease, and operate its properties and to conduct its
business as currently owned and conducted, and (iv) is duly qualified to do
business and is in good standing in each jurisdiction where the nature of the
business conducted by it or the ownership or leasing of its properties requires
it to so qualify, except with respect to (iv) for circumstances which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect or to prevent or materially delay the consummation of
the transaction contemplated by this Agreement or to impair Seller’s ability to
perform its obligations under this Agreement.  Schedule 2.1(b) sets forth all of
the jurisdictions in which KYTX is qualified to do business.
 
(c) Pipeline (i) is a limited liability company duly formed, validly existing
and in good standing under the Laws of Kentucky, (ii) has all requisite legal
and limited liability company power and authority to own, lease and operate its
properties and to conduct its businesses as currently owned and conducted, (iii)
has all material governmental licenses, authorizations, permits, consents and
approvals required to own, lease, and operate its properties and to conduct its
business as currently owned and conducted, and (iv) is duly qualified to do
business and is in good standing in each jurisdiction where the nature of the
business conducted by it or the ownership or leasing of its properties requires
it to so qualify, except with respect to (iv) for circumstances which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect or to prevent or materially delay the consummation of
the transaction contemplated by this Agreement or to impair Seller’s ability to
perform its obligations under this Agreement.  Schedule 2.1(c) sets forth all of
the jurisdictions in which Pipeline is qualified to do business.
 
(d) Drilling (i) is a limited liability company duly formed, validly existing
and in good standing under the Laws of Kentucky, (ii) has all requisite legal
and limited liability company power and authority to own, lease and operate its
properties and to conduct its businesses as currently owned and conducted, (iii)
has all material governmental licenses, authorizations, permits, consents and
approvals required to own, lease, and operate its properties and to conduct its
business as currently owned and conducted, and (iv) is duly qualified to do
business and is in good standing in each jurisdiction where the nature of the
business conducted by it or the ownership or leasing of its properties requires
it to so qualify, except with respect to (iv) for circumstances which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect or to prevent or materially delay the consummation of
the transaction contemplated by this Agreement or to impair Seller’s ability to
perform its obligations under this Agreement.  Schedule 2.1(d) sets forth all of
the jurisdictions in which Drilling is qualified to do business.
 
Section 2.2.Validity of Agreement; Authorization.  Seller has (with respect to
this Agreement), or on the Closing Date and at the time of Closing will have
(with respect to all other Transaction Documents to which it is a party), full
power and authority to enter into this Agreement and the other Transaction
Documents to which it is party and to perform its obligations hereunder and
thereunder and to comply with the terms and conditions hereunder and thereunder.
The execution and delivery of this Agreement and such other Transaction
Documents and the performance by the Seller of its obligations hereunder and
thereunder have or will have been duly authorized by the appropriate governing
body of the Seller, and no other proceedings on the part of the Seller are or
will be necessary to authorize such execution, delivery and performance. This
Agreement and the other Transaction Documents to which the Seller is party have
been (in the case of this Agreement), or will be at the Closing (in the case of
such other Transaction Documents), duly executed and delivered by the Seller and
constitute (in the case of this Agreement), or will constitute at the Closing
(in the case of such other Transaction Document) the Seller’s valid and binding
obligation enforceable against the Seller in accordance with its terms.
 
 
5

--------------------------------------------------------------------------------

 
 
 
Section 2.3.No Conflict or Violation.  Except as set forth in Schedule 2.3, the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which the Seller is a party does not and will not: (a) violate or
conflict with any provision of the Organizational Documents of the Seller; (b)
violate any applicable provision of law, statute, judgment, order, writ,
injunction, decree, award, rule, or regulation (“Law”) of any Governmental
Authority binding on the Seller; (c) violate, result in a breach of, constitute
(with due notice or lapse of time or both) a default or cause any obligation,
penalty or premium to arise or accrue under any contract, lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which the Seller is a party or by which it is bound or to which any of its
properties or assets are subject; (d) result in the creation or imposition of
any Encumbrances, limitations or restrictions upon any of the properties or
assets of the Seller; or (e) result in the cancellation, modification,
revocation or suspension of any consent, license, permit, certificate,
franchise, authorization, registration or filing with any Governmental Authority
of the Seller as could not reasonably be expected to have a Material Adverse
Effect or to prevent or materially delay the consummation of the transactions
contemplated by this Agreement or to impair the Seller’s ability to perform its
obligations under this Agreement.
 
Section 2.4.Consents and Approvals.  Except as disclosed on Schedule 2.4, or as
could not reasonably be expected to have a Material Adverse Effect or to prevent
or materially delay the consummation of the transactions contemplated by this
Agreement or to impair the Seller’s ability to perform its obligations under
this Agreement, the Seller’s execution and delivery of this Agreement or the
other Transaction Documents to which the Seller is party or performance of its
obligations hereunder or thereunder, does not require the  consent, approval,
waiver or authorization of, or filing, registration or qualification with, any
Person.
 
Section 2.5.Capitalization of KYTX, Pipeline and Drilling.
 
(a) Range is the sole member of and the sole record and beneficial owner of, and
has valid title to, the Member Interests in KYTX, free and clear of any
Encumbrances except for (i) restrictions on transfer arising under applicable
securities Laws, and (ii) the applicable terms and conditions of the KYTX LLC
Agreement.  The Member Interests of KYTX have been duly authorized and validly
issued in accordance with the KYTX LLC Agreement, are fully paid (to the extent
required by the KYTX LLC Agreement) and nonassessable.  There are no preemptive
or other rights to subscribe for or to purchase, and no restriction upon the
voting or transfer of, any interest in KYTX.  Other than this Agreement, there
are no outstanding options, warrants or similar rights to purchase or acquire
from KYTX or Range any equity interests in KYTX.  KYTX has no outstanding bonds,
debentures, notes or other obligation the holders of which have the right to
vote (or are convertible into or exercisable for securities having the right to
vote) with the holders of Member Interests in KYTX.  The Seller has delivered a
true, correct and complete copy of the KYTX LLC Agreement to Buyer.
 
(b)   Range is the sole member of and the sole record and beneficial owner of,
and has valid title to, the Member Interests in Pipeline, free and clear of any
Encumbrances except for (i) restrictions on transfer arising under applicable
securities Laws, and (ii) the applicable terms and conditions of the Pipeline
LLC Agreement.  The Member Interests of Pipeline have been duly authorized and
validly issued in accordance with the Pipeline LLC Agreement, are fully paid (to
the extent required by the Pipeline LLC Agreement) and nonassessable.  There are
no preemptive or other rights to subscribe for or to purchase, no restriction
upon the voting or transfer of, any interest in  Pipeline.  Other than this
Agreement, there are no outstanding options, warrants or similar rights to
purchase or acquire from Pipeline or Range any equity interests in
Pipeline.  Pipeline has no outstanding bonds, debentures, notes or other
obligation the holders of which have the right to vote (or are convertible into
or exercisable for securities having the right to vote) with the holders of
Member Interests in Pipeline.  The Seller has delivered a true, correct and
complete copy of the Pipeline LLC Agreement to Buyer.
 
(c) Range is the sole member of and the sole record and beneficial owner of, and
has valid title to, the Member Interests in Drilling, free and clear of any
Encumbrances except for (i) restrictions on transfer arising under applicable
securities Laws, and (ii) the applicable terms and conditions of the Drilling
LLC Agreement.  The Member Interests of Drilling have been duly authorized and
validly issued in accordance with the Drilling LLC Agreement, are fully paid (to
the extent required by the Drilling LLC Agreement) and nonassessable.  There are
no preemptive or other rights to subscribe for or to purchase and no restriction
upon the voting or transfer of, any interest in Drilling.  Other than this
Agreement, there are no outstanding options, warrants or similar rights to
purchase or acquire from Drilling or Range any equity interests in
Drilling.  Drilling has no outstanding bonds, debentures, notes or other
obligation the holders of which have the right to vote (or are convertible into
or exercisable for securities having the right to vote) with the holders of
Member Interests in Drilling.  The Seller has delivered a true, correct and
complete copy of the Drilling LLC Agreement to Buyer.
 
Section 2.6.Litigation.  Except as set forth on Schedule 2.6, there are no Legal
Proceedings pending or, to the Knowledge of  Seller threatened, against or
involving the Seller that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or to prevent or delay the
consummation of the transaction contemplated by this Agreement or to impair the
Seller’s ability to perform its obligations under this Agreement, and there is
no order, judgment, injunction or decree of any Governmental Authority
outstanding against the Seller that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or to prevent or delay
the consummation of the transaction contemplated by this Agreement or to impair
the Seller’s ability to perform its obligations under this Agreement.  “Legal
Proceeding” shall mean any judicial or administrative, suits, proceedings
(public or private), claims, investigations or proceedings before any
Governmental Authority or arbitral actions.
 
 
 
6

--------------------------------------------------------------------------------

 
 
Section 2.7.Solvency. The Seller is, and immediately after giving effect to the
transactions contemplated by this Agreement and the Transaction Documents will
be Solvent. For purposes of this Section 2.7, “Solvent” means, with respect to
the applicable party on any date of determination, that on such date (a) the
fair value of the property of such party is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
party that would constitute liabilities under GAAP, (b) the present fair
equivalent value of the assets of such party is not less than the amount that
will be required to pay its debts as they become absolute and matured, taking
into account the possibility of refinancing such obligations and selling assets,
(c) such party does not intend to, and does not believe that it will, incur
debts or liabilities beyond such party’s ability to pay such debts as they
mature taking into account the possibility of refinancing such obligations and
selling assets, and (d) such party is not engaged in business or a transaction,
and does not intend to engage in business or a transaction, for which such
party’s property remaining after such transaction would constitute unreasonably
small capital.
 
Section 2.8.Brokers.  Subject to Schedule 2.8, no broker, investment banker,
financial advisor or other Person, is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with this
Agreement or any of the transactions contemplated hereby based upon arrangements
made by or on behalf of the Seller.
 
Section 2.9.Employee Plans.  Schedule2.9 sets forth a list as of the date hereof
of the job titles and annual salaries or hourly wages for the previous year for
all employees of the Operating Entities (the “Employees”).  As of the date
hereof (i) none of the Employees are subject to any collective bargaining
agreements or other labor contract with the Seller or such Employee’s employer,
(ii) none of the Operating Entities has currently agreed to recognize any union
or other collective bargaining representative, and (iii) since January 1, 2010
through the date hereof, no union or other collective bargaining representative,
to the Knowledge of the Seller, has attempted to organize or been certified as
the exclusive bargaining representative of any Employee.  There is no labor
strike or work stoppage pending or, to the Knowledge of the Seller, threatened
that involves the Employees.  There is no pending or, to the Knowledge of the
Seller, threatened labor dispute, grievance or litigation relating to labor
matters involving the Employees (including those alleging any material violation
of any labor, safety or employment Laws, charges of unfair labor practices, wage
complaints or discrimination complaints).  Except as indicated on Schedule 2.9,
no Employee is subject to any individual employment agreement or change in
control payments, and each Employee is an at-will employee.
 
Section 2.10.Investment Intent; Investment Experience; Restricted Securities
Representations.  In acquiring the Consideration Shares, the Seller acknowledges
that it can bear the economic risk of its investment in the Consideration
Shares, and has such knowledge and experience in financial and business matters
that they are capable of evaluating the merits and risks of an investment in
such Consideration Shares.
 
(a) The Seller is an “accredited investor” as such term is defined in Regulation
D under the Securities Act.
 
(b) The Seller confirms that it has been given sufficient access to information
regarding the Buyer and in connection with its decision to receive the
Consideration Shares, as consideration under this Agreement, including the
opportunity to ask questions of, and receive answers from, persons acting on
behalf of Buyer and concerning the Buyer’s financial affairs, prospects and
condition.  The Seller has received and carefully reviewed the information and
documentation relating to the Buyer, including without limitation, the Buyer’s
filings with the SEC.
 
(c) The Seller represents and warrants that (i) it is a resident in or otherwise
subject to the securities legislation of the Unite States, and the issuance of
the Consideration Shares to Seller has occurred only in the United States; and
(ii) Seller has such knowledge and experience in financial and business matters
as to make it capable of evaluating the risks of the prospective investment and
to make an informed investment decision.
 
(d) The Seller represents, warrants and covenants that it shall acquire the
Consideration Shares issuable under this Agreement for its own account and not
for the account or on behalf of others.
 
(e) The Seller acknowledges that: (i) no securities commission or similar
authority has reviewed or passed on the merits of the Consideration Shares
issuable pursuant to this Agreement; (ii) there is no government or other
insurance coving such Consideration Shares; and (iii) there are risks associated
with the acquisition of the Consideration Shares.
 
 
 
7

--------------------------------------------------------------------------------

 
 
(f) The Seller acknowledges that, except as specifically set forth elsewhere
herein, (i) it must and shall bear the economic risk of holding the
Consideration Shares, which may be for an indefinite period of time, because at
the time such Consideration Shares are issued they are “restricted securities”
and will not have been registered under the Securities Act of 1933, as amended,
or any other securities law and, therefore, cannot be sold unless they are
subsequently registered under applicable federal and state securities laws or an
exemption from such registration is available; (ii) the Consideration Shares may
not be resold or transferred on the official stock transfer records of Company
without furnishing to Company an opinion of counsel reasonably acceptable to
Company that such sale or transfer of the Consideration Shares will not violate
the registration provisions of applicable federal and state securities laws; and
(iii) certificates representing the Consideration Shares shall have endorsed on
them a restrictive legend to this effect.
 
(g) The Seller acknowledges that Buyer is relying on the representations,
warranties, covenants and acknowledgements in this Section 2.10 to ensure that
any of the Consideration Shares issued under the terms of this Agreement can be
issued in reliance on exemptions from registration requirements under United
States federal and state securities laws.
 
ARTICLE III.  
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
CONCERNING KYTX, PIPELINE AND DRILLING
 
As of the Execution Date, and also as of the Closing Date (except to the extent
that any statement is specifically limited by the terms thereof to the date of
this Agreement or another specified date), the Seller hereby represents and
warrants to Buyer as follows:
 
Section 3.1.No Conflict or Violation.  The execution, delivery and performance
of this Agreement and the Transaction Documents to which the Seller is a party
will not: (a) violate or conflict with any provision of the Organizational
Documents of the Operating Entities; (b) violate any Law of any Governmental
Authority binding on the Operating Entities; (c) violate, result in a breach of,
constitute (with due notice or lapse of time or both) a default or cause any
obligation, penalty or premium to arise or accrue under any contract, lease,
loan agreement, mortgage, security agreement, trust indenture or other agreement
or instrument to which any of the Operating Entities is a party or by which any
of the Operating Entities is bound or to which their properties or assets are
subject; (d) result in the creation or imposition of any Encumbrance upon any of
the properties or assets of any of the Operating Entities; or (d) result in the
cancellation, modification, revocation or suspension of any consent, license,
permit, certificate, franchise, authorization, registration or filing with any
Governmental Authority of any of the Operating Entities except where such
violations, breaches, defaults or Encumbrances in the aggregate would not
reasonably be expected to have a Material Adverse  Effect or to prevent or
materially delay the consummation of the transactions contemplated by this
Agreement.
 
Section 3.2.  Subsidiaries.  None of the Operating Entities has Subsidiaries,
and does not own, directly or indirectly, any shares of capital stock, voting
rights or other equity interests or investments in any other Person; and (ii)
none of the Operating Entities has any obligation or rights to acquire by any
means, directly or indirectly, any capital stock, voting rights, equity
interests or investments in another Person.  Except for Encumbrances set forth
on Schedule 3.2 the Operating Entities own, directly or indirectly, all of the
issued and outstanding, Membership Interests of each of such Operating Entity
free and clear of any Encumbrances.
 
Section 3.3.Absence of Certain Changes or Events.  Except as set forth on
Schedule 3.3 since January 1, 2011 (a) the business of each of the Operating
Entities has been conducted in the ordinary course of business consistent with
past practices, (b) there has not been or occurred any event or condition that
has had or could reasonably be expected to have a Material Adverse Effect, and
(c) no Operating Entity has suffered any damage, destruction or other casualty
loss (whether or not covered by insurance) to its properties or assets that are
material to the business of such Operating Entity.
 
Section 3.4.Compliance with Law.  Except as set forth on Schedule 3.4, during
Range’s ownership and to Range’s Knowledge prior thereto, the operations of the
Operating Entities have been conducted, and currently are being conducted, in
material compliance with all applicable Laws and other requirements of all
Governmental Authorities having jurisdiction of the Operating Entities and their
respective assets, properties and operations.  Except as set forth on Schedule
3.4, neither Seller nor any Operating Entity has paid any fines, assessments or
penalties to any Governmental Authority in connection with any breach of Law in
their oil and gas operations.
 
 
 
8

--------------------------------------------------------------------------------

 
Section 3.5.Tax Matters.
 
(a) For purposes of this Agreement, “Tax Returns” shall mean returns, reports,
exhibits, schedules, information statements, declaration, claim for refund, and
other documentation (including any additional or supporting material) filed or
maintained, or required to be filed or maintained, in connection with the
calculation, determination, assessment or collection of any Tax or provided to
any Tax authority, including any amendments thereto.  For purposes of this
Agreement, “Tax” or “Taxes” shall mean any and all federal, state, local,
foreign and other taxes, levies, fees, imposts and duties of whatever kind
(including any interest, penalties or additions to the tax imposed in connection
therewith or with respect thereto), including, without limitation, taxes imposed
on, or measured by, income, franchise, profits or gross receipts, and also ad
valorem, value added, sales, use, service, real or personal property, capital
stock, license, payroll, withholding, employment, social security, workers’
compensation, unemployment compensation, utility, severance, production, excise,
stamp, occupation, premium, windfall profits, transfer and gains taxes and
customs duties.
 
(b) Except as disclosed on Schedule 3.5(b), (i) each of the Operating Entities
has timely filed (or joined in the filing of) all Tax Returns required by
applicable Law to be filed (taking into account any extensions of time within
which to file) by or with respect to such Operating Entity; (ii) all such Tax
Returns were to Seller’s Knowledge, true, correct and complete in all material
respects, and all material Taxes have been paid in full; (iii) there is no
action, suit, proceeding, investigation, audit, dispute or claim concerning any
Taxes of any Operating Entity either claimed or raised by any Tax authority in
writing; (iv) no Operating Entity has any outstanding request for any extension
of time within which to pay its Taxes or file its Tax Returns; (v) there are no
outstanding waivers or extensions of any applicable statute of limitations for
the assessment or collection of any Taxes of any Operating Entity; (vi)  no
Operating Entity is a party to, or is bound by, any Tax allocation, Tax
indemnity, Tax sharing, or similar agreement or arrangement that imposes
liability on such Operating Entity for the Taxes of another Person; (vii) each
Operating Entity is a disregarded entity and the sale of the Membership
Interests in each Operating Entity will be treated as an asset purchase for
federal income tax purposes; (viii) each Operating Entity has withheld and paid
all Taxes required to be withheld by it in connection with any amounts paid or
owing to any employee, creditor, independent contractor or other third party;
(ix) and no material liens for Taxes exist with respect to any Operating
Entity’s assets, except for statutory liens for Taxes not yet due and payable or
that are being contested in good faith.
 
Section 3.6.Absence Of Undisclosed Liabilities - KYTX.  The liabilities of KYTX
are listed on Schedule 3.6.  KYTX has no indebtedness or liability, absolute or
contingent other than: (a) the liabilities listed on Schedule 3.6; (b)
liabilities incurred or accrued in the ordinary course of business consistent
with past practice, including liens for current taxes and assessments not in
default; or (c) other liabilities of KYTX that individually or in the aggregate
are not material to KYTX.
 
Section 3.7.Absence Of Undisclosed Liabilities - Pipeline.  The liabilities of
Pipeline are listed on Schedule 3.7.  Pipeline has no indebtedness or liability,
absolute or contingent other than: (a) the liabilities listed on Schedule 3.7;
(b) liabilities incurred or accrued in the ordinary course of business
consistent with past practice, including liens for current taxes and assessments
not in default; or (c) other liabilities of Pipeline that individually or in the
aggregate are not material to Pipeline.
 
Section 3.8.Absence Of Undisclosed Liabilities - Drilling.  The liabilities of
Drilling are listed on Schedule 3.8.  Drilling has no indebtedness or liability,
absolute or contingent other than: (a) the liabilities listed on Schedule 3.8;
(b) liabilities incurred or accrued in the ordinary course of business
consistent with past practice, including liens for current taxes and assessments
not in default; or (c) other liabilities of Drilling that individually or in the
aggregate are not material to Drilling.
 
Section 3.9.Books And Records.  The minute books and other similar records of
each Operating Entity contain true and correct copies of all actions taken at
all meetings of the members and all written consents executed in lieu of any
such meetings.  Complete copies of all such minute books and other similar
records have been made available to Buyer.
 
Section 3.10.Employees; Employee Plans.
 
(a) Except as disclosed on Schedule 3.10(a), none of the Operating Entities
sponsors, maintains or contributes to or has an obligation (secondary,
contingent or otherwise) to contribute to and, at no time during the past five
(5) years, have sponsored, maintained or contributed to or had an obligation to
contribute to, any Employee Plans.
 
(b) With respect to any Employee Plan, no actions, suits or claims (other than
routine claims for benefits in the ordinary course) are pending or, to the
Knowledge of Range, threatened that could result in any material liability to
Buyer.
 
(c) Neither the negotiation or execution of this Agreement, nor the consummation
of the transactions contemplated by this Agreement will, either alone or in
combination with another event, result in any Plan Liability or other liability
to the Employees for compensation or benefits, including severance and change in
control benefits, that will be a liability for Range or the Buyer at or
following the Closing.
 
 
 
9

--------------------------------------------------------------------------------

 
 
Section 3.11.Properties, Oil and Gas Matters - KYTX.
 
(a) The “Oil and Gas Agreements” to which KYTX is, or will be at Closing, a
party, whether as an original party, by succession or assignment or otherwise
are listed on Schedule 3.11(a).  Any agreements materially restricting the
ability of KYTX to operate, obtain, explore for or develop interests in a
particular geographic area are noted on Schedule 3.11(a).  Complete copies of
the Oil and Gas Agreements of KYTX have been made available to Buyer.
 
(b) The wells in which KYTX owns an interest are listed on Schedule
3.11(b).  The working interest and net revenue interest in the wells owned by
KYTX is, to Range’s Knowledge, not less than that reflected on Schedule 3.11(b)
(the “Well Interests”).
 
(c) All items of operating equipment, pipelines and facilities owned or leased
by KYTX, now or at Closing, and used or necessary for use in the operation of
its Oil and Gas Properties are in a state of repair so as to be adequate for
reasonably prudent operations in the areas in which they are operated.
 
(d) Except for goods and other property sold, used or otherwise disposed in the
ordinary course of business, as of the date hereof, KYTX owns or has valid
leases or contractual rights to, or will do so at Closing, all material
equipment and other personal property used or necessary for use in the operation
of its Oil and Gas Properties in the manner in which such properties were
operated as of the date hereof.
 
(e) Except as set forth on Schedule 3.11(e), to Seller’s Knowledge KYTX has, or
will have at Closing, Good and Defensible Title to all of its Oil and Gas
Properties and Well Interests free and clear of any Encumbrances, except: (i)
Permitted Encumbrances, and (ii) such imperfections of title, easements, liens,
government or tribal approvals or other matters and failures of title as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(f) All material proceeds from the sale of Hydrocarbons produced from the Oil
and Gas Properties of KYTX to which KYTX is entitled are being received by it in
a timely manner and are not being held in suspense for any reason.
 
(g) Except as reflected on Schedule 3.11(g), to Seller’s Knowledge the Oil and
Gas Agreements of KYTX are in good standing, valid and effective, and KYTX has
paid all royalties, overriding royalties and other burdens on production due by
it with respect to its Oil and Gas Properties.
 
(h) Except as set forth in Schedule 3.11(g), none of the Oil and Gas Properties
of KYTX is subject to any tax partnership agreement or provisions requiring a
partnership income tax return to be filed under Subchapter K of Chapter 1 of
Subtitle A of the Code.
 
(i) Except as reflected on Schedule 3.11(h), during Range’s ownership and to
Seller’s Knowledge prior thereto, all Oil and Gas Properties operated by KYTX
have been operated in all material respects in accordance with reasonable,
prudent oil and gas field practices and in material compliance with the
applicable oil and gas leases and applicable law.
 
(j) Except as set forth in Schedule 3.11(i), none of the Oil and Gas Properties
or Well Interests of KYTX is subject to any preferential purchase, consent or
similar right that would become operative as a result of the transactions
contemplated by this Agreement.
 
(k) KYTX has received no material advance, take-or-pay or other similar payments
that entitle purchasers of production from the Oil and Gas Properties to receive
deliveries of Hydrocarbons without paying therefor, and, on a net basis, KYTX is
neither underproduced nor overproduced,  in either case, to any material extent,
under gas balancing or similar arrangements.
 
(l) KYTX (i) has such consents, rights-of-way, or licenses from any Person
(collectively, “Rights-of-Way”) as are necessary to use, own and operate KYTX’s
material Oil and Gas Properties in the manner such assets are currently used,
owned and operated by each Operating Entity in all material respects and (ii)
has fulfilled and performed, in all material respects, all of its obligations
with respect to such Rights-of-Way.  To the Knowledge of the Seller, no event
has occurred that allows, or after the giving of notice or the passage of time,
or both, would allow revocation or termination thereof or would result in any
material impairment of the rights of the holder of any such Right-of-Way.
 
 
 
 
10

--------------------------------------------------------------------------------

 
Section 3.12.Properties, Oil and Gas Matters - Pipeline.
 
(a) The material assets of Pipeline are listed on Schedule 3.12(a) (“Pipeline
Assets”).  Any agreements materially restricting the ability of Pipeline to
operate, obtain, explore for or develop interests in a particular geographic
area are noted on Schedule 3.12(a).
 
(b) All material items of personal property that are part of the Pipeline Assets
and are used or necessary for use by Pipeline in the operations of the Pipeline
Assets are in a state of repair so as to be adequate for reasonably prudent
operations in the areas in which they are operated.
 
(c) Except as set forth on Schedule 3.12(c), Pipeline has, or will have at
Closing, good and defensible title to all of the Pipeline Assets free and clear
of any Encumbrances and owns or has obtained such consents, rights-of-way, or
licenses from any Person as are necessary to use, own and operate Pipeline’s
Assets in the manner such assets are currently used, owned and operated by
Pipeline in all material respects, except: (i) Permitted Encumbrances, and (ii)
such imperfections of title, easements, liens, government or tribal approvals or
other matters and failures of title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
(d) All material proceeds from the sale of Hydrocarbons by Pipeline are being
received by it in a timely manner and are not being held in suspense for any
reason.
 
(e) Except as reflected on Schedule 3.12(e), the agreements which are part of
the Pipeline Assets are in good standing, valid and effective, and all material
payments due by Pipeline pursuant to those agreements have been properly paid.
 
(f) Except as set forth on Schedule 3.12(f), during Range’s ownership, and to
Seller’s Knowledge prior to that time, the Pipeline Assets have been operated in
all material respects in accordance with reasonable, prudent oil and gas field
practices and in material compliance with the applicable oil and gas leases and
applicable law.
 
(g) Except as set forth in Schedule 3.12(g), none of the Pipeline Assets is
subject to any preferential purchase, consent or similar right that would become
operative as a result of the transactions contemplated by this Agreement.
 
(h) Pipeline has received no material advance, take-or-pay or other similar
payments that entitle purchasers of production to receive deliveries of
Hydrocarbons without paying therefor, and, on a net basis, Pipeline is neither
underproduced nor overproduced, in either case, to any material extent, under
gas balancing or similar arrangements.
 
Section 3.13.Properties, Oil and Gas Matters - Drilling.
 
(a) The material assets of Drilling are listed on Schedule 3.13(a) (“Drilling
Assets”).
 
(b) All material items of the Drilling Assets that are used by Drilling in the
operation of its businesses are in a state of repair so as to be adequate for
reasonably prudent operations in the areas in which they are operated.
 
(c) Except as set forth on Schedule 3.13(c), Drilling has, or at Closing will
have, good and defensible title to the Drilling Assets free and clear of any
Encumbrances, except: (i) Permitted Encumbrances, and (ii) such imperfections of
title, easements, liens, government or tribal approvals or other matters and
failures of title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
(d) Except as set forth on Schedule 3.13(d), during Range’s ownership, and to
Seller’s Knowledge prior to that time, the Drilling Assets have been operated in
all material respects in accordance with reasonable, prudent oil and gas field
practices and in material compliance with applicable law.
 
 
 
11

--------------------------------------------------------------------------------

 
Section 3.14.Environmental Matters.  Except as set forth in Schedule 3.14:
 
(a) During Range’s ownership, and to Range’s Knowledge prior to that time, each
Operating Entity is, and has been, in material compliance with all applicable
Environmental Laws.
 
(b) Each Operating Entity has obtained and is in material compliance with all
permits, licenses, franchise authorities, consents and approvals, made all
filings and maintained all data, documentation and records necessary for owning
and operating its assets and business as it is presently conducted under all
applicable Environmental Laws, and all such permits, licenses, franchises,
authorities, consents, approvals and filings remain in full force and effect,
and are issued in the correct entity’s name, and there are no circumstances
existing that could reasonably be expected to result in such permits, licenses,
franchises, authorities, consents, approvals and filings being revoked or not
renewed or in pending applications for such permits, licenses, franchises,
authorities, consents, approvals and filings being denied.
 
(c) There are no pending or threatened material claims, demands, actions,
administrative proceedings, lawsuits or investigations against any Operating
Entity or affecting its properties under any Environmental Laws and to Seller’s
Knowledge there are no facts, events, conditions, situations or set of
circumstances which could reasonably be expected to result in or be the basis
for such.
 
(d) During Range’s ownership, and to Range’s Knowledge prior to that time, there
has been no Release of any Hazardous Material into the environment by any
Operating Entity or onto or beneath any of their respective properties or assets
that could reasonably be expected to result in any material remedial or
corrective action obligation on the part of any Operating Entity under
Environmental Laws. Except as disclosed to Buyer, during Range’s ownership, and
to Range’s Knowledge prior to that time, no polychlorinated biphenyls,
radioactive material, lead, asbestos-containing material, surface impoundment,
lagoon, landfill, septic, wastewater treatment or other disposal system or
underground storage tank (active or inactive) is or has been present at, on or
under any of the properties or assets of the Operating Entities in violation of
Environmental laws.  Further, the Operating Entities have not imported,
manufactured, stored, used, operated, transported, treated or disposed of any
Hazardous Materials other than in compliance with all Environmental Laws.
 
(e) During Range’s ownership, and to Range’s Knowledge prior to that time, there
has been no exposure of any person or property to any Hazardous Material from,
by, or in connection with the properties or operations of any Operating Entity
that could reasonably be expected to form the basis of a claim for material
damages or compensation.
 
(f) The Seller has made available to Buyer all internal and external
environmental assessments, reports, audits, and studies and all correspondence
on environmental matters relating to the properties, assets, and operations of
the Operating Entities that are reasonably expected to have a material impact
that are known to Seller to be in the possession, custody, or control of or
otherwise reasonably available to the Seller.
 
(g) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, no statement or representation is made in this Agreement regarding
any compliance or failure to comply with, or any actual or contingent liability
under, or claims, demands, actions, proceedings, lawsuits or investigations with
respect to any Environmental Law, except as set forth in this Section 3.14.
 
Section 3.15.Material Contracts.
 
(a) As of the date of this Agreement, except as otherwise set forth on Schedule
3.15(a), none of the Operating Entities is a party to or bound by any contract
(whether written or oral) that is:
 
(i) a loan, guarantee of indebtedness or credit agreement, note, bond, mortgage,
indenture or other binding commitment relating to indebtedness in an amount in
excess of $500.00;
 
(ii) a contract, lease (other than oil and gas leases) or license (including any
seismic licensing agreement) (x) pursuant to which an Operating Entity paid or
received amounts in excess of $500.00 within the 12 month period prior to the
date of this Agreement or is reasonably expected to pay or receive amounts in
excess of $500.00 within the 12 month period following the date of this
Agreement (if such agreement cannot be terminated on 30 days or less notice
without payment by any of the Operating Entities of any material penalty) or (y)
that is material to the Seller;
 
 
 
12

--------------------------------------------------------------------------------

 
 
(iii) a contract that purports to limit materially the right of an Operating
Entity to engage or compete in any line of business in which it is engaged or to
compete with any person or operate in any location;
 
(iv) a contract that creates a partnership or joint venture or similar
arrangement (other than a joint operating agreement entered into in the ordinary
course of business) with respect to any significant portion of the business of
an Operating Entity;
 
(v) a settlement or similar agreement with any Governmental Authority or order
or consent of a Governmental Authority involving future performance by an
Operating Entity that is material to the Assets taken as a whole;
 
(vi) a contract which includes Seller or any Affiliate of Seller as a
counterparty or third party beneficiary; or
 
All contracts of the type described in this Section 3.15(a) together with the
contracts for the sale of Hydrocarbons produced from any of the Oil and Gas
Properties that are not terminable on 30 days or less notice without payment by
an Operating Entity of any material penalty and are set forth on Schedule
3.15(a), are referred to herein as the “Operating Entity Material Contracts.”
 
(b) Other than (i) as a result of the expiration or termination of any Operating
Entity Material Contract in accordance with its terms; (ii) except as would not
have either individually or in the aggregate a Material Adverse Effect; and
(iii) except as referenced on Schedule 3.15(b) (x) each Operating Entity
Material Contract is valid and binding on the relevant Operating Entity, and is
in full force and effect and enforceable in accordance with its terms against
such Operating Entity and, to the Knowledge of Seller, is valid and binding on
the other party or parties thereto, and in full force and effect and enforceable
against such other parties thereto, (y) each Operating Entity has performed the
material obligations required to be performed by it to date under each Operating
Entity Material Contract, and (z) none of the Operating Entities nor Seller has
Knowledge of, or has received notice of, the existence of any event or condition
which constitutes, or, after notice or lapse of time or both, would constitute,
a material default on the part of an Operating Entity or of any other party
under any such Operating Entity Material Contract.
 
Section 3.16.Litigation.  Except as set forth on Schedule 3.16, there are no
Legal Proceedings pending or, to the Knowledge of the Seller threatened, against
or involving the Operating Entities, individually or in the aggregate, have or
are reasonably likely to have a Material Adverse Effect.  Except as set forth on
Schedule 3.16, there is no order, judgment, injunction or decree of any
Governmental Authority outstanding against any Operating Entity that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or to prevent or delay the consummation of the
transactions contemplated by this Agreement or to impair Seller’s ability to
perform its obligations under this Agreement.
 
Section 3.17.Financial Information. Attached as Exhibit 3.17 are the QuickBooks
files for the Operating Entities for the fiscal years ending December 31, 2010
and December 31, 2009, as prepared by management of the Operating Entities
(collectively, the “Operating Entities Financial Information”).  Such Operating
Entities Financial Information (including the notes thereto) (i) are consistent
with the records of the Operating Entities, (ii) fairly present in all material
respects the financial condition of the Operating Entities as of the dates
thereof and the results of their operations and cash flows, as applicable, for
the periods then ended (subject, in the case of unaudited information, to normal
year-end audit adjustments), and (iii) during calendar year 2010 have been
prepared on a basis consistent with prior accounting periods.  
 
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE IV. 
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
As of the date hereof and also as of the Closing Date (except to the extent that
any representation is specifically limited by the terms of such representation
to the date of this Agreement or another specified date), Buyer hereby
represents and warrants as follows:
 
Section 4.1.   Organization.  Buyer is (i) a corporation duly formed, validly
existing and in good standing under the Laws of Nevada, (ii) has all requisite
legal and entity power and authority to own, lease and operate its properties
and to conduct its businesses as currently owned and conducted, (iii) has all
material governmental licenses, authorizations, permits, consents and approvals
required to own, lease and operate its properties and to conduct its businesses
as currently owned and conducted, (iv) is duly qualified to do business and in
good standing in each jurisdiction in which the nature of the business conducted
by it or the ownership or leasing of its properties requires it to so qualify,
except with respect to (iii) and (iv) for circumstances which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect on Buyer or to prevent or materially delay the consummation of the
transactions contemplated by this Agreement or to impair Buyer’s ability to
perform its obligations under this Agreement.  Buyer has made available to the
Seller or Seller has access through public filings or records true and complete
copies of the Organizational Documents of Buyer, as in effect on the Execution
Date.
 
Section 4.2.Validity Of Agreement; Authorization.  Buyer has (with respect to
this Agreement), or on the Closing Date and at the time of Closing will have
(with respect to all other Transaction Documents to which it will be a party),
the power and authority to enter into this Agreement and the other Transaction
Documents to which it is or will be a party and to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement and such
other Transaction Documents and the performance of Buyer’s obligations hereunder
and thereunder have been duly authorized by the Board of Directors of Buyer, and
no other proceedings on the part of Buyer are necessary to authorize such
execution, delivery and performance.  This Agreement and the other Transaction
Documents to which Buyer is a party have been (in the case of this Agreement),
or will be at the Closing (in the case of such other Transaction Documents),
duly executed and delivered by Buyer and constitute (in the case of this
Agreement), or will constitute (in the case of such other Transaction Documents)
at the Closing, as applicable, Buyer’s valid and binding obligation enforceable
against Buyer in accordance with its terms.
 
Section 4.3.No Conflict Or Violation.  The execution, delivery and performance
of this Agreement and the other Transaction Documents to which Buyer is or will
be a party does not and will not: (a) violate or conflict with any provision of
its Organizational Documents; (b) violate any applicable provision of Law; (c)
violate, result in a breach of, constitute (with due notice or lapse of time or
both) a default or cause any obligation, penalty or premium to arise or accrue
under any contract, lease, loan agreement, mortgage, security agreement, trust
indenture or other agreement or instrument to which Buyer is a party or by which
Buyer is bound or to which any of its stock, properties or assets is subject;
(d) result in the creation or imposition of any Encumbrance upon any of its
properties or assets, or (e) result in the cancellation, modification,
revocation or suspension of any consent, license, permit, certificate,
franchise, authorization, registration or filing with any Governmental Authority
of Buyer except where such violations, breaches, defaults or Encumbrances in the
aggregate would not have a Material Adverse Effect on the transactions
contemplated hereby.
 
Section 4.4.Consents And Approvals.  No consent, approval, waiver or
authorization of, or filing, registration or qualification with, any
Governmental Authority or any other Person (on the part of Buyer) is required
for Buyer to execute and deliver this Agreement or the Transaction Documents to
which Buyer is a party or to perform its obligations hereunder or thereunder.
 
Section 4.5.Brokers.  No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with this Agreement or any of the
transactions contemplated hereby based upon arrangements made by or on behalf of
Buyer.
 
Section 4.6.Buyer Status.  Buyer is not an employee benefit plan or other
organization exempt from taxation pursuant to Section 501(a) of the Code, a
non-resident alien, a foreign corporation or other foreign Person, or a
regulated investment company within the meaning of Section 851 of the Code.
 
 
 
14

--------------------------------------------------------------------------------

 
 
Section 4.7.Investment Intent; Investment Experience; Restricted Securities.  In
acquiring the Member Interests, Buyer is not offering or selling, and shall not
offer or sell the Member Interests, in connection with any distribution of any
of such Member Interests, and Buyer has no participation and shall not
participate in any such undertaking or in any underwriting of such an
undertaking except in compliance with applicable federal and state securities
Laws.  Buyer acknowledges that it can bear the economic risk of its investment
in the Member Interests, and has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of an
investment in the Member Interests. Buyer is an “accredited investor” as such
term is defined in Regulation D under the Securities Act.  Buyer understands
that the Member Interests will not have been registered pursuant to the
Securities Act or any applicable state securities Laws, that the Member
Interests shall be characterized as “restricted securities” under federal
securities Laws and that under such Laws and applicable regulations the Member
Interests cannot be sold or otherwise disposed of without registration under the
Securities Act or an exemption therefrom.
 
Section 4.8.Capitalization; Issuance of Alamo Common Shares
 
(a) The authorized capital stock of Alamo consists of three billion
(3,000,000,000) shares of Alamo Stock.  As of the Execution Date, except as
provided on Schedule 4.8(a), no Alamo Stock was subject to issuance upon the
vesting of outstanding phantom units.  As of the Execution Date, except as
provided on Schedule 4.8(a) and without giving effect to the issuance of shares
of Alamo Stock pursuant to the financing agreement which shall provide the
Capital (as defined below), Alamo has no Alamo Stock issued and outstanding
other than the Alamo Stock reflected in the Form 10-Q quarterly report for the
quarter ended January 31, 2011. All of the Alamo Stock has been duly authorized
and validly issued in accordance with the Alamo Bylaws; and are fully paid (to
the extent required under the Alamo Bylaws) and nonassessable.
 
(b) Except as set forth on Schedule 4.8(b), there are no preemptive or other
rights to subscribe for or to purchase, nor any restriction upon the voting or
transfer of any interest in Alamo (provided that the foregoing shall not apply
to any such rights to purchase or restriction on voting or transfer that any
holder of Alamo Stock may have imposed upon such Alamo Stock).  Except as
described in the Alamo Bylaws, Alamo SEC Reports or as disclosed on Schedule
4.8(b), there are no outstanding options, warrants or similar rights to purchase
or acquire from Alamo equity interests in Alamo or any stock appreciation,
phantom stock or similar rights with respect to Alamo. Except as set forth in
the Alamo SEC Reports or on Schedule 4.8(b), Alamo has no outstanding bonds,
debentures, notes or other obligation the holders of which have the right to
vote (or are convertible into or exercisable for securities having the right to
vote) with the shares of Alamo.
 
(c) The Consideration Shares have been duly authorized in accordance with the
Alamo Bylaws and will be validly issued in accordance with the Alamo Bylaws,
fully paid (to the extent required in the Alamo Bylaws) and nonassessable.
 
Section 4.9.Financial Statements; Alamo SEC Reports.  Alamo has filed all Alamo
SEC Reports.  Since November 19, 2009, (a) all Alamo SEC Reports filed by Alamo,
at the time filed (in the case of documents filed pursuant to the Exchange Act
of 1934 (“Exchange Act”)) or when declared effective by the SEC (in the case of
registration statements filed under the Securities Act) complied as to form in
all material respects with the applicable requirements of the Securities Act of
1933 (the “Securities Act”) and the Exchange Act and the rules and regulations
of the SEC thereunder, (b) no such Alamo SEC Report, at the time described
above, contained any untrue statement of a material fact or omitted to state any
material fact required to be stated therein in order to make the statements
contained therein, in the light of the circumstances under which they were made,
not misleading, and (c) all financial statements contained or incorporated by
reference in such Alamo SEC Reports complied as to form when filed in all
material respects with the rules and regulations of the SEC with respect
thereto, were prepared in accordance with GAAP applied on a consistent basis
throughout the periods involved (except as may be indicated in the notes
thereto) and fairly present in all material respects the financial condition of
Alamo and its consolidated subsidiaries at and as of the respective dates
thereof and the consolidated results of operations and changes in cash flows for
the periods indicated (subject, in the case of unaudited financial statements,
to normal year-end audit adjustments consistent with prior periods).  The Alamo
SEC Reports included all certifications required to be included therein pursuant
to Section 13a-14(a) and Section 13a-14(b) of the Exchange Act and the
statements made by such certifications are true and correct.
 
Section 4.10.Controls.
 
(a) The “disclosure controls and procedures” (as defined in Rules 13a-15(e) and
15d-15(e) of the Exchange Act) of Alamo are reasonably designed to ensure that
all information (both financial and non-financial) required to be disclosed by
Alamo in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the rules and forms of the SEC, and that all such information is accumulated
and communicated to the management of Alamo as appropriate to allow timely
decisions regarding required disclosure and to make the certifications of the
chief executive officer and chief financial officer of Alamo required under the
Exchange Act with respect to such reports.
 
 
 
15

--------------------------------------------------------------------------------

 
(b) Except as set forth on Schedule 4.10(b), neither the Board of Directors of
Alamo or the officers of Alamo has received or otherwise had or obtained
knowledge of any material complaint, allegation, assertion or claim, regarding
its accounting or auditing practices procedures, methodologies or methods or its
internal accounting controls relating to periods after November 19, 2009,
including any material complaint, allegation, assertion or claim that Alamo has
engaged in questionable accounting or auditing practices, and (ii) no attorney
representing Alamo, whether or not employed by Alamo, has reported evidence of a
material violation of securities Laws or breach of fiduciary duty, relating to
periods after November 19, 2009, by the officers, directors, employees or agents
of Alamo to the Board of Directors of Alamo or to any director or officer of
Alamo.
 
Section 4.11.Absence of Certain Changes or Events.  Except as disclosed in the
Alamo SEC Reports and on Schedule 4.11, since November 19, 2009 (a) the business
of Alamo has been conducted in the ordinary course of business consistent with
past practices, (b) there has not been or occurred any event or condition that
has had or could reasonably be expected to have a Material Adverse Effect, and
(c) Alamo has suffered no damage, destruction or other casualty loss (whether or
not covered by insurance) to its properties or assets that are material to the
business of Alamo, individually or taken as a whole.
 
Section 4.12.Compliance with Law.  Except as disclosed in the Alamo SEC Reports
and except as set forth on Schedule 4.12, the operations of Alamo have been
conducted, and currently are being conducted, in material compliance with all
applicable Laws and other requirements of all Governmental Authorities having
jurisdiction of Alamo and its respective assets, properties and operations.
 
Section 4.13.Tax Matters.
 
(a) Except as disclosed in Schedule 4.13(a) or pursuant to Alamo SEC Reports,
Alamo has filed (or joined in the filing of) all Tax Returns required by
applicable Law be filed (taking into account any extensions of time within which
to file) by or with respect to Alamo; (i) all such Tax Returns were true,
correct and complete in all material respects and all material Taxes have been
paid in full; (ii) there is no action, suit, proceeding, investigation, audit,
dispute or claim concerning any Taxes of Alamo either claimed or raised by any
Tax authority in writing; (iii) Alamo has no outstanding request for any
extension of time within which to pay its Taxes or file its Tax Returns; (iv)
there are no outstanding waivers or extensions of any applicable statute of
limitations for the assessment or collection of any Taxes of Alamo; (v)  Alamo
is not a party to, or is not bound by, any Tax allocation, Tax indemnity, Tax
sharing, or similar agreement or arrangement that imposes liability on Alamo for
the Taxes of another Person; (vii) Alamo has withheld and paid all Taxes
required to be withheld by it in connection with any amounts paid or owing to
any employee, creditor, independent contractor or other third party; (viii) no
material liens for Taxes exist with respect to assets of Alamo, except for
statutory liens for Taxes not yet due and payable or that are being contested in
good faith and reserved for in accordance with GAAP; and Alamo has engaged in no
transaction that would be reportable under Treas. Reg. §1.6011-4 or any
predecessor thereto.
 
Section 4.14.Absence of Undisclosed Liabilities.  Except as disclosed in the
Alamo SEC Reports, Alamo has no indebtedness or liability, absolute or
contingent, which is not shown or provided for in the financial statements of
Alamo included in the Alamo SEC Reports, other than (a) liabilities incurred or
accrued in the ordinary course of business consistent with past practice,
including liens for current taxes and assessments not in default, since November
19, 2009, or (b) other liabilities that individually or in the aggregate are not
material to Alamo, and that are not required by GAAP to be included in the
consolidated financial statements of Alamo.
 
Section 4.15.Environmental Matters.  To Alamo’s Knowledge,
 
(a) Alamo and its properties are, and during the relevant time periods specified
in all applicable statutes of limitations, have been, in material compliance
with all applicable Environmental Laws.
 
(b) Alamo has obtained and is in material compliance with all permits, licenses,
franchise authorities, consents and approvals, made all filings and maintained
all data, documentation and records necessary for owning and operating its
assets and business as it is presently conducted under all applicable
Environmental Laws, and all such permits, licenses, franchises, authorities,
consents, approvals and filings remain in full force and effect, and are issued
in the correct entity’s name, and there are no circumstances existing that could
reasonably be expected to result in such permits, licenses, franchises,
authorities, consents, approvals and filings being revoked or not renewed or in
pending applications for such permits, licenses, franchises, authorities,
consents, approvals and filings being denied.
 
(c) There are no pending or threatened material claims, demands, actions,
administrative proceedings, lawsuits or investigations against Alamo or
affecting any of its properties under any Environmental Laws and there are no
facts, events, conditions, situations or set of circumstances which could
reasonably be expected to result in or be the basis for such.
 
 
 
16

--------------------------------------------------------------------------------

 
(d) There has been no Release of any Hazardous Material into the environment by
Alamo or onto or beneath any of its properties or assets that could reasonably
be expected to result in any material remedial or corrective action obligation
on the part of Alamo under Environmental Laws. Except as disclosed to Seller, no
polychlorinated biphenyls, radioactive material, lead, asbestos-containing
material, surface impoundment, lagoon, landfill, septic, wastewater treatment or
other disposal system or underground storage tank (active or inactive) is or has
been present at, on or under any of the Alamo’s properties or assets in
violation of Environmental Laws.  Further, Alamo has not imported, manufactured,
stored, used, operated, transported, treated or disposed of any Hazardous
Materials other than in compliance with all Environmental Laws.
 
(e) There has been no exposure of any person or property to any Hazardous
Material from, by, or in connection with the properties or operations of Alamo
that could reasonably be expected to form the basis of a claim for material
damages or compensation.
 
(f) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, no statement or representation is made in this Agreement regarding
any compliance or failure to comply with, or any actual or contingent liability
under, or claims, demands, actions, proceedings, lawsuits or investigations with
respect to any Environmental Law, except as set forth in this Section 4.15.
 
Section 4.16.Material Contracts.
 
(a) As of the date of this Agreement, except for (i) contracts filed as an
exhibit to or incorporated by reference in an Alamo SEC Report filed prior to
the Execution Date, (ii) contracts related to properties or operations that have
been, or are under contract to be, purchased or sold or otherwise disposed of or
are in the process of being purchased or sold or otherwise disposed of to the
extent such sales and/or dispositions have been disclosed in Alamo SEC Reports,
or (iii) as otherwise set forth on Schedule 4.16(a), Alamo is not a party to or
bound by any contract (whether written or oral) that is a “material contract”
(as such term is defined in Item 601(b)(10) of Regulation S-K of the SEC).
 
All contracts of the type described in this Section 4.16(a) are referred to
herein as the “Alamo Material Contracts.”
 
(b) Other than as a result of the expiration or termination of any Alamo
Material Contract in accordance with its terms and except as would not have
either individually or in the aggregate a Material Adverse Effect, (i) each
Alamo Material Contract is valid and binding on Alamo, and is in full force and
effect and enforceable in accordance with its terms against Alamo and, to the
Knowledge of the Buyer, is valid and binding on the other party or parties
thereto, and in full force and effect and enforceable against such other parties
thereto, (ii) Alamo has performed all material obligations required to be
performed by it to date under each Alamo Material Contract, and (iii) Alamo has
no Knowledge of, and has received no notice of, the existence of any event or
condition which constitutes, or, after notice or lapse of time or both, would
constitute, a material default on its part or of any other party under any such
Alamo Material Contract.
 
Section 4.17.Litigation.  Except as set forth on Schedule 4.17, there are no
Legal Proceedings pending or, to the Knowledge of the Buyer, threatened, against
or involving Alamo that, individually or in the aggregate, are reasonably likely
to have a Material Adverse Effect.  Except as set forth on Schedule 4.17, there
is no order, judgment, injunction or decree of any Governmental Authority
outstanding against Alamo, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or to prevent or delay the
consummation of the transactions contemplated by this Agreement or to impair
Alamo’s ability to perform its obligations under this Agreement.
 
ARTICLE V.
 
COVENANTS
 
Section 5.1.Conduct of Business – Operating Entities.
 
(a) Except as required under applicable Law or by any Governmental Authority or
unless the board of directors (or equivalent) is advised by counsel that doing
so would be a breach of its fiduciary duty or to the extent Buyer otherwise
consents in writing (which consent shall not be unreasonably withheld), during
the period from the Execution Date to the Closing Date, each of the Operating
Entities shall:
 
(i) conduct its activities in the ordinary course of business consistent with
past practice;
 
(ii) use commercially reasonable efforts to preserve intact their goodwill and
relationships with customers, suppliers and others having business dealings with
them with respect thereto;
 
 
 
17

--------------------------------------------------------------------------------

 
 
(iii) comply in all material respects with all applicable Laws relating to them;
 
(iv) use commercially reasonable efforts to maintain in full force without
interruption their present insurance policies, or comparable insurance coverage;
and
 
(v) promptly notify Buyer of any material change in the condition or business or
any material litigation or proceedings (including arbitration and other dispute
resolution proceedings) or material government complaints, investigations,
inquiries or hearings (or communications indicating that the same may be
contemplated) or any material developments in any such litigation, proceedings,
complaints, investigations, inquiries or hearings.
 
(b) Without limiting the generality of the foregoing, and except as contemplated
by this Agreement, or as required by applicable Law or by any Governmental
Authority, prior to the Closing Date, without the prior written consent of Buyer
(which consent shall not be unreasonably withheld), none of Range, or the
Operating Entities (unless they are advised by counsel that failure to do so
would be a breach of their fiduciary duty) shall:
 
(i) enter into, modify, amend or voluntarily terminate, prior to the expiration
date thereof, any Material Contract of any of the Operating Entities or waive
any material default by, or release, settle or compromise any material claim
against, any other party thereto, other than as may be required in connection
with the Seller’s obligations to Buyer under this Agreement;
 
(ii) make any change in their Organizational Documents that would be materially
adverse to Buyer;
 
(iii) make any change in their Tax methods, principles or elections;
 
(iv) increase the compensation or benefits (except for normal increases in the
ordinary course of business consistent with past practice) of any director,
officer or employee of any Operating Entity or establish any new employee
benefit plan, contract or arrangement for employees of any such entities;
 
(v) enter into any joint venture or similar arrangement with a third party other
than in the ordinary course;
 
(vi) settle any claims, demands, lawsuits or state or federal regulatory
proceedings for damages to the extent such settlements in the aggregate assess
damages in excess of $500.00 (other than claims, demands, lawsuits or
proceedings to the extent insured (net of deductibles), or settle any claims,
demands, lawsuits or state or federal regulatory proceedings seeking an
injunction or other equitable relief where such settlements would have or would
reasonably be expected to have a Material Adverse Effect; or
 
(vii) make any material change to its financial reporting and accounting methods
other than as required by a change in GAAP.
 
Section 5.2.Conduct of Business – Alamo.
 
(a) Except as required under applicable Law or by any Governmental Authority or
unless the board of directors (or equivalent) is advised by counsel that doing
so would be a breach of its fiduciary duty or to the extent Seller otherwise
consents in writing (which consent shall not be unreasonably withheld), during
the period from the Execution Date to the Closing Date, Alamo shall:
 
(i) conduct its activities in the ordinary course of business consistent with
past practice;
 
(ii) use commercially reasonable efforts to preserve intact its goodwill and
relationships with customers, suppliers and others having business dealings with
it with respect thereto;
 
 
 
18

--------------------------------------------------------------------------------

 
 
(iii) comply in all material respects with all applicable Laws relating to it;
 
(iv) use commercially reasonable efforts to maintain in full force without
interruption their present insurance policies, or comparable insurance coverage;
and
 
(v) promptly notify Seller of any material change in the condition or business
or any material litigation or proceedings (including arbitration and other
dispute resolution proceedings) or material government complaints,
investigations, inquiries or hearings (or communications indicating that the
same may be contemplated) or any material developments in any such litigation,
proceedings, complaints, investigations, inquiries or hearings.
 
(b) Without limiting the generality of the foregoing, and except as contemplated
by this Agreement, or as required by applicable Law or by any Governmental
Authority, prior to the Closing Date, without the prior written consent of
Seller (which consent shall not be unreasonably withheld), Alamo shall not
(unless advised by counsel that failure to do so would be a breach of its
fiduciary duty):
 
(i) modify, amend or voluntarily terminate, prior to the expiration date
thereof, any Material Contract of Alamo or waive any default by, or release,
settle or compromise any material claim against, any other party thereto;
 
(ii) make any change in its Organizational Documents that would be materially
adverse to Seller;
 
(iii) make any change in its Tax methods, principles or elections;
 
(iv) increase the compensation or benefits (except for normal increases in the
ordinary course of business consistent with past practice) of any director,
officer or employee or establish any new employee benefit plan, contract or
arrangement for employees of any such entities;
 
(v) enter into any joint venture or similar arrangement with a third party other
than in the ordinary course; or
 
(vi) settle any claims, demands, lawsuits or state or federal regulatory
proceedings for damages to the extent such settlements in the aggregate assess
damages in excess of $50,000 (other than claims, demands, lawsuits or
proceedings to the extent insured (net of deductibles), where such settlements
would have or would reasonably be expected to have a Material Adverse Effect.
 
Section 5.3.  Access To Properties And Records.  Range shall use all
commercially reasonable efforts to facilitate each of the Operating Entities (i)
affording to Buyer and Buyer’s accountants, counsel, financial advisors and
other representatives (collectively “Buyer Representatives”), upon reasonable
advance notice to the Seller, reasonable access (which will not include invasive
or subsurface testing) during normal business hours throughout the period
commencing on the Execution Date and ending on the Closing Date (or the earlier
termination of this Agreement pursuant to Article VII hereof) to all personnel,
properties, offices, books, contracts, and records of each of KYTX, Pipeline and
Drilling and their agents, including legal representatives, accountants and
environmental and engineering consultants, and (ii) during such period,
furnishing promptly to Buyer all financial and operating data and all other
information concerning the business, properties, liabilities and personnel of
any of the Operating Entities as Buyer may reasonably request.
 
(a) Subject to the execution of a mutually agreeable confidentiality agreement,
Alamo shall use all commercially reasonably efforts to (i) afford to Seller and
Seller’s accountants, counsel, financial advisors and other representatives
(collectively “Seller’s Representatives”), upon reasonable advance notice to
Alamo, reasonable access (which will not include invasive or subsurface testing)
during normal business hours throughout the period commencing on the Execution
Date and ending on the Closing Date (or the earlier termination of this
Agreement pursuant to Article VIII hereof) to all personnel, properties,
offices, books, contracts, and records of Alamo and its agents, including legal
representatives, accountants and environmental and engineering consultants, and
(ii) during such period, furnishing promptly to Seller all financial and
operating data and all other information concerning the business, properties,
liabilities and personnel of Alamo as Seller may reasonably request.
 
 
 
19

--------------------------------------------------------------------------------

 
Section 5.4.Consents And Approvals.
 
(a) The Seller and Buyer shall each use all commercially reasonable efforts to
obtain, and if reasonably requested by Buyer to do so the Seller will use all
commercially reasonable efforts to facilitate the Operating Entities being able
to obtain, or assist Buyer in obtaining, as appropriate, all necessary consents,
licenses or permits from Governmental Authorities (including operator permits),
waivers, orders, authorizations and approvals of all Governmental Authorities
and of all other Persons required in connection with the execution and delivery
of, and performance by such Party of its obligations under, this Agreement and
will cooperate fully with the other Parties in promptly seeking to obtain all
such authorizations, consents, licenses, permits, orders, waivers and approvals,
giving such notices, and making such filings.
 
(b) The Parties agree to cooperate with each other and use reasonable best
efforts to contest and resist, any Legal Proceeding, and to have vacated,
lifted, reversed or overturned any decree, judgment, injunction or other order
(whether temporary, preliminary or permanent of any Governmental Authority that
is in effect and that restricts, prevents or prohibits the consummation of the
transactions contemplated by this Agreement.
 
Section 5.5.Further Assurances.  Upon the request of any Party at any time on or
after the Closing Date, the other Party will promptly execute and deliver, such
further instruments of assignment, transfer, conveyance, endorsement, direction
or authorization and other documents as the requesting Party or its counsel may
reasonably request in order to (a) perfect title of Buyer and its successors and
assigns to the Member Interests (b) complete the issuance and transfer of the
Compensation Shares, and (d) otherwise to effectuate the purposes of this
Agreement.
 
Section 5.6.Commercially Reasonable Efforts.  Upon the terms and subject to the
conditions of this Agreement, each of the Parties will use all commercially
reasonable efforts to take, or cause to be taken, all action, and to do, or
cause to be done, all things necessary, proper or advisable consistent with
applicable Law to consummate and make effective in the most expeditious manner
practicable the transactions contemplated hereby.
 
Section 5.7.Notice Of Certain Events.
 
(a) Each Party shall give to the other Party written notice (a “Notification”)
promptly upon a matter, fact or circumstance that constitutes a Breach by the
notifying Party becoming within the Knowledge of the notifying Party, specifying
with particularity such Breach.
 
(b) Each Party shall give to the other Parties written notice (also a
“Notification”) promptly upon:
 
(i) a matter, fact or circumstance that constitutes a Breach by the other
Parties becoming within the Knowledge of the notifying Party, specifying with
particularity such Breach, provided such Notification will not affect any
representation or warranty of the other Parties, or the notifying parties right
to rely thereon;
 
(ii) receiving any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement;
 
(iii) receiving any notice or other communication from any Governmental
Authority in connection with the transactions contemplated by this Agreement; or
 
(iv) within the Knowledge of the notifying Party any Legal Proceedings are
commenced that would be reasonably expected to prevent or materially delay the
consummation of the transactions contemplated by this Agreement or materially
impair the notifying Party’s ability to perform its obligations under this
Agreement.
 
 
 
20

--------------------------------------------------------------------------------

 
 
Section 5.8.Confidential Information.
 
(a) Neither the Seller nor the Buyer, nor their respective Affiliates shall,
directly or indirectly, disclose after the Execution Date to any Person any
information not in the public domain or generally known in the industry, in any
form, acquired prior to the Closing Date, relating to the business and
operations of the other.  Notwithstanding the foregoing, the Parties may
disclose any information relating to the business and operations of the other
party (i) if required by Law, applicable stock exchange rule or in relation to
any Tax Returns, (ii) to such other Persons if, at the time such information is
provided, such Person is already in the possession of such information, or (iii)
to the extent that disclosure is restricted by a written agreement entered into
in connection with any such ongoing commercial relationship.
 
(b) If this Agreement is terminated, any information furnished by one Party to
the other or to such other Party’s representatives in connection with the
consideration or negotiation of the transaction contemplated by this Agreement,
obtained pursuant to Section 5.3 above, or disclosed on any Schedule to this
Agreement, will be considered “Confidential”  and shall be subject to the
confidentiality and use restrictions, and the remedy (including equitable
relief) and other provisions, contained in the Letter of Intent.
 
Section 5.9.Tax Covenants.
 
(a) For all tax periods beginning before the Effective Date, and ending the
Effective Date (the “Pre-Effective Period”), Seller shall cause KYTX, Pipeline
and Drilling to prepare and timely file all Tax Returns for such Entities (each
of the foregoing, a “Pre-Effective Period Return”).  Each such Pre-Effective
Period Return shall be prepared in a manner consistent with past practice,
except as otherwise required by applicable Tax Law.  Range shall be responsible
for the cost and expense of preparing and filing all Pre-Effective Period
Returns.
 
(b) After the Closing Date, the Parties shall make available to each other, as
reasonably requested, and to any taxing authority, which is legally permitted to
receive pursuant to its subpoena power or its equivalent, all information,
records or documents relating to Tax liabilities or potential Tax liabilities of
KYTX, Pipeline or Drilling for all periods prior to or including the Effective
Date and shall preserve all such information, records and documents until the
expiration of any applicable statute of limitations for assessment or refund of
Taxes, including any extensions, tollings or suspensions thereof.  After the
Closing Date, the Parties shall cooperate fully as and to the extent reasonably
requested by the other, in connection with the filing of Tax Returns pursuant to
this Section 5.9 and any audit, litigation, appeal, hearing or other proceeding
with respect to same.  Such cooperation shall include providing the information,
records and documents described above and any other books, records and
information appropriate to the preparation or review of a Tax Return and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided.
 
(c) Any sales tax, use tax, real property transfer tax, documentary stamp tax,
transfer tax, motor vehicle tax, registration tax or similar tax or recording
expense or other charge, expense or fee attributable to, imposed upon or arising
directly from the consummation of the transactions contemplated hereby
(collectively, the “Transfer Taxes”) shall be paid by Buyer.  Buyer shall file
all Tax Returns with respect to such Transfer Taxes, charges, expenses and fees,
and if requested by Buyer, the Seller shall execute and deliver such
certificates or forms as may be necessary and appropriate for Buyer to establish
an exemption from (or otherwise reduce) such Transfer Taxes, charges, expenses
and fees.  Buyer will, at Seller’s request, use reasonable best efforts to
provide such Tax Returns to Seller at least ten days prior to the due date for
such Tax Returns.  Upon the filing of Tax Returns in connection with Transfer
Taxes, Buyer shall provide Range with evidence satisfactory to Range that such
Transfer Taxes have been filed and paid.
 
Section 5.10.Audits and Registration of Certain Compensation Shares.
 
(a) Audits.  Seller shall promptly cause the Operating Entities Financial
Information to be audited by one or more qualified public accountants or
accounting firms that is registered with the Public Company Accounting Oversight
Board (the “Audits”).  The Audits shall be completed on before the sixtieth day
following the Closing Date and shall be performed in conformity with the
standards necessary to satisfy Alamo’s obligations with regard to the filing of
the reports of the Audits and the audited Operating Entities Financial
Information with the SEC.  Buyer will bear the cost of the Audits.
 
(b) Registration Statement.  Alamo will use its commercially reasonable best
efforts to promptly pursue and complete such filings as may be necessary to
secure SEC approval of a Registration Statement on Form S-1 (“Form S-1) and to
cause the Form S-1 to become effective.
 
 
 
21

--------------------------------------------------------------------------------

 
 
Section 5.11.Migration of Records; Information.  From and after the Closing
Date, as soon as reasonably practicable the Seller shall transfer to Buyer all
books, records and information, including copies of all maps, surveys, drawings,
technical data, geographical and engineering data, programs, customer lists,
business plans, marketing studies, works of authorship and other similar
materials, and all recordings, graphs, drawings, reports, analyses, and other
writings, and other tangible embodiments of the foregoing, in any form,
including electronic form, whether or not specifically listed herein, related to
the business, assets or operations of KYTX, Pipeline and Drilling (collectively,
the “Operating Entities Records”) to the extent any such Operating Entities
Records are in the possession of any of the Seller or its Affiliates following
the Closing.  Specifically, and without limiting the foregoing, the Seller shall
or shall cause its Affiliates to, as soon as reasonably practicable following
the Closing Date, transfer all property or oil and gas related information
related to the Operating Entities stored in the Seller’s or any Affiliate of
such Seller’s software, including information related to project data
management, well log analysis, mapping, cross-sections, seismic integration and
interpretation, production and reservoir analysis.  Notwithstanding the
foregoing in this Section 5.11, the Seller may retain copies of all books,
records and information necessary to fulfill its obligations in Section 5.9,
after which the Seller shall and shall cause their Affiliates to transfer all
such books, records and information to Buyer.
 
Section 5.12.Capital Acquisition.  Alamo shall exercise its commercially
reasonable best efforts to enter into a financing agreement which will provide a
sufficient amount of capital to fund the Cash Portion and to perform its
obligations under the Development Agreement, but in no event shall the amount so
raised be less than U.S. $2,400,000 (“Capital”).
 
Section 5.13.Employment Agreements.  Alamo shall exercise its commercially
reasonable best efforts to secure the following Employment Agreements: (a) an
incentivized contract with Leslie Derr for a period of two years; (b) a contract
with Richard Derr for a transition period of not more than 12 months; (c) an
at-will contract with Richard Reece, on an incentivized basis, to secure new
leases.
 
ARTICLE VI. 
 
CONDITIONS TO CLOSING
 
Section 6.1.Shared Conditions to the Parties’ Obligations.  The obligation of
the Parties to proceed with the Closing contemplated hereby is subject to the
satisfaction on or prior to the Closing Date of all of the following conditions,
any one or more of which may be waived, in whole or in part, by a written waiver
executed by the waiving Party or Parties:
 
(a) No Order.  No preliminary or permanent injunction or other order issued by
any Governmental Authority that declares this Agreement or any of the
Transaction Documents invalid or unenforceable in any respect or that prohibits,
restrains or enjoins the consummation of the transactions contemplated hereby or
thereby shall be in effect; and no action or other proceeding before any
Governmental Authority shall be pending or have been threatened that seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or any of the Transaction Documents or that challenges the validity or
enforceability of this Agreement or any of the Transaction Documents; provided
that all Parties shall have used commercially reasonable efforts to have any
such preliminary or permanent injunction or other order lifted or to contest any
action or other proceeding before any Governmental Authority and such
preliminary or permanent injunction or other order has not been lifted within 30
days after the entry thereof (or if earlier on the Closing Date) or such action
or other proceeding is still pending 30 days following the commencement thereof
(or if earlier on the Closing Date).  Notwithstanding anything to the contrary
in this Agreement, Buyer’s commercially reasonable efforts shall not include
agreeing to hold separate (including by trust or otherwise) or divest, dispose
of, discontinue or assign any of its businesses, Affiliates or assets.
 
 
 
22

--------------------------------------------------------------------------------

 
 
Section 6.2.   Conditions to Buyer’s Obligations.  The obligations of Buyer to
consummate the transactions contemplated by this Agreement are subject to the
fulfillment, at or before the Closing Date, of the following conditions, any one
or more of which may be waived in writing by Buyer in its sole discretion:
 
(a) Receipt Of Documents.  The Seller shall have delivered, or be standing ready
to deliver, to Buyer the items specified in Section 1.2(a), in each case duly
executed and dated the Closing Date.
 
(b) No Material Adverse Effect.  Since the date hereof there shall not have
occurred a Material Adverse Effect.
 
(c) MAE Certificates.  Buyer shall have received a certificate, dated as of the
Closing Date, of an executive officer of the Seller certifying that to the
Knowledge of the Seller no Material Adverse Effect has occurred.
 
(d) Representations and Warranties of the Seller in Article II and Article
III.  All representations and warranties made by the Seller in Article II and
Article III of this Agreement shall be true and correct in all material respects
on and as of the date hereof and, except to the extent that any representation
is specifically limited by the terms of such representation to the date of this
Agreement or another specified date, on the Closing Date as if again made by the
Seller on and as of the Closing Date, and Buyer shall have received a
certificate dated the Closing Date and signed by an executive officer of each of
the Seller certifying to the matters set forth in this Section 6.2(d).
 
(e) Performance of Seller’s Obligations.  The Seller shall have performed in all
material respects all agreements, obligations and covenants required under this
Agreement to be performed by them on or before the Closing Date, and Buyer shall
have received a certificate dated the Closing Date and signed by an executive
officer of the Seller certifying to the matters set forth in this Section
6.2(e).
 
(f) Consents and Approvals.  All consents, waivers, authorizations and approvals
set forth on any Seller’s Schedule shall have been duly obtained, shall contain
terms reasonably satisfactory to Buyer and shall be in full force and effect on
the Closing Date and copies thereof shall have been provided to Buyer at
Closing.
 
(g) Capital Acquisition.   Buyer shall have entered into a financing agreement
which shall provide Buyer the Capital based on its exercise of commercially
reasonable best efforts.
 
(h) Diligence.  Buyer shall be satisfied with the results of its diligence
investigation, in its sole discretion.
 
Section 6.3.Conditions to Seller’s Obligations.  The obligations of the Seller
to consummate the transactions contemplated by this Agreement are subject to the
fulfillment, at or before the Closing Date, of the following conditions, any one
or more of which may be waived in writing by the Seller in its sole discretion:
 
(a) Receipt of Payment.  Buyer shall have paid to the Seller the Cash Portion of
the Purchase Price as provided in Section 1.3.
 
(b) Representations and Warranties of Buyer.  All representations and warranties
made by Buyer in this Agreement:
 
(i) shall be true and correct in all material respects on and as of the date
hereof and, except to the extent that any representation is specifically limited
by the terms of such representation to the date of this Agreement or another
specified date, on the Closing Date as if again made by Buyer on and as of the
Closing Date,
 
(ii) and the Seller shall have received a certificate dated the Closing Date and
signed by an executive officer of Buyer certifying to the matters set forth in
this Section 6.3(b).
 
 
 
23

--------------------------------------------------------------------------------

 
 
(c) Performance of Buyer’s Obligations.  Buyer shall have performed in all
material respects all agreements, obligations and covenants required under this
Agreement to be performed by it on or before the Closing Date, and the Seller
shall have received a certificate dated the Closing Date and signed by an
executive officer of Buyer certifying to the matters set forth in this Section
6.3(c).
 
(d) Issuance of Consideration Shares.  Alamo shall have issued, or be standing
ready to issue the Consideration Shares constituting Equity Portion of the
Purchase Price to Range.
 
(e) Consents and Approvals.  All consents, waivers, authorizations and approvals
set forth on any Buyer’s Schedule shall have been duly obtained, shall contain
terms reasonably satisfactory to the Seller and shall be in full force and
effect on the Closing Date and copies thereof shall have been provided to Seller
at Closing.
 
(f) Receipt of Documents.  Buyer shall have delivered to the Seller the items
specified in Section 1.2(b), in each case duly executed and dated the Closing
Date.
 
(g) Capital Acquisition.  Buyer shall have entered into a financing agreement
which shall provide Buyer the Capital based on its commercially reasonable best
efforts.
 
ARTICLE VII.
 
TERMINATION
 
Section 7.1.Methods Of Termination.  This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time before the
Closing:
 
(a) by the mutual written agreement of the Seller and Buyer;
 
(b) by written notice from Seller to the Buyer specifying with particularity the
applicable Breach, if Buyer has committed a Breach, and such Breach would result
in the failure of any condition to Closing set forth in Section 6.3; provided,
if such Breach is curable through the exercise of commercially reasonable
efforts, then the Seller may only terminate this Agreement if such Breach is not
cured by Buyer as applicable, within thirty (30) days after the receipt by the
Buyer of a Notification provided pursuant to Section 9.4 specifying with
particularity such Breach to cure a Breach will terminate on the Outside Date;
 
(c) by written notice from Buyer to Seller specifying with particularity the
applicable Breach, if the Seller has committed a Breach, and such Breach would
result in the failure of the condition to Closing set forth in Section 6.2;
provided, if such Breach is curable through the exercise of commercially
reasonable efforts, then Buyer may only terminate this Agreement if such Breach
is not cured within thirty (30) days after the receipt by the Seller of a
Notification provided pursuant to Section 9.4 specifying with particularity such
Breach; provided, further, that any right of Seller to cure a Breach will
terminate on the Outside Date;
 
(d) by written notice from either the Seller or Buyer to the other Party, if any
condition to the terminating Party’s obligation to proceed with the Closing is
not satisfied on or before April 30, 2011 (the “Outside Date”), or if satisfied
prior thereto, does not remain satisfied on the Closing Date, and
non-satisfaction of such condition was not the result of the other Party’s
Breach, provided that no Party whose Breach has resulted in a condition to such
Party’s obligation to proceed with Closing not being satisfied will have the
right to terminate this Agreement under this Section 7.1(d);
 
(e) by written notice from Buyer to the Seller, if after the date of this
Agreement a Material Adverse Effect has occurred and is continuing with regard
to the Seller;
 
(f) by written notice from Seller to Buyer, if after the date of this Agreement
a Material Adverse Effect with regard to Alamo has occurred and is continuing;
 
 
 
24

--------------------------------------------------------------------------------

 
 
Section 7.2.Effect Of Termination.  The following provisions shall apply in
event of a termination of this Agreement:
 
(a) If the Seller has the right to terminate this Agreement pursuant to Section
7.1(b) and the Buyer does not have the right to terminate this Agreement, then
the Seller may elect either to (i) specifically enforce the covenants and
obligations of Buyer under this Agreement, or (ii) terminate this Agreement.
 
(b) If Buyer has the right to terminate this Agreement pursuant to Section
7.1(c) and the Seller does not have the right to terminate this Agreement, then
Buyer may elect either to (i) specifically enforce the covenants and obligations
of the Seller under this Agreement or (ii) terminate this Agreement.
 
(c) In the event of termination of this Agreement pursuant to Section 7.1
hereof, then except as otherwise set forth in this Section 7.2, this Agreement
shall forthwith become void and there shall be no other liability hereunder on
the part of Buyer or the Seller (or their respective officers or directors).
 
ARTICLE VIII.
 
SURVIVAL; INDEMNIFICATION
 
Section 8.1.Survival.
 
(a) The representations and warranties of the Seller or the Buyer contained
herein or in any certificates or other documents delivered pursuant to this
Agreement on the Closing Date shall survive the Closing for a period of nine (9)
months following the Closing Date.
 
(b) The covenants and agreements in this Article IX shall survive the Closing
and shall remain in full force and effect for such period as is necessary to
resolve any claim made with respect to any representation, warranty, covenant or
agreement contained herein during the survival period thereof.  The covenants
and agreements of the Parties to be performed after Closing contained in
Articles VI and X of this Agreement shall survive the Closing for (i) the time
period(s) set forth in the respective Sections contained in such Articles, or
(ii) if no time period is so specified, without any contractual limitation on
the period of survival.  If Closing occurs then no claim may be asserted nor may
any action be commenced against any Party for failure to perform or observe any
term, provision, covenant or agreement by such Party to be performed or observed
under this Agreement at or prior to the Closing, to the extent that such Party
has an indemnification obligation with respect thereto, unless written notice of
such claim or action is received by such Party describing in reasonable detail
the facts and circumstances with respect to the subject matter of such claim or
action on or prior to two (2) years following the Closing Date.
 
Section 8.2.Indemnification Coverage.
 
(a) From and after the Closing, the Seller shall indemnify and defend, save and
hold Buyer and each of its respective officers, directors, employees and agents
(collectively, the “Buyer Indemnified Parties”) harmless if any such Buyer
Indemnified Party shall suffer any damage, judgment, fine, penalty, demand,
settlement, liability, loss, cost, Tax, expense (including reasonable
attorneys’, consultants’ and experts’ fees), claim or cause of action (each, a
“Loss,” and collectively, “Losses”) arising out of, relating to or resulting
from:
 
(i) any breach or inaccuracy in any representation or warranty by the Seller
contained in this Agreement or any certificates or other documents delivered by
Seller pursuant to this Agreement at the Closing;
 
(ii) any failure by the Seller to perform or observe any term, provision,
covenant, or agreement on the part of the Seller to be performed or observed
under this Agreement;
 
 
 
 
25

--------------------------------------------------------------------------------

 
(iii) Seller’s Taxes;
 
(iv) any broker or other Person claiming to be entitled to an investment
banker’s, financial advisor’s, broker’s, finder’s or similar fee or commission
in respect of the execution of this Agreement or the consummation of the
transactions contemplated hereby, by reason of the claiming Person acting at the
request of the Seller or its Affiliates; and
 
(v) any Plan or Plan Liability.
 
(b) From and after the Closing, Buyer shall indemnify and defend, save and hold
the Seller and its respective officers, directors, employees and agents
(collectively, the “Seller Indemnified Parties”) harmless if any such Seller
Indemnified Party shall suffer any Loss arising out of, relating to or resulting
from:
 
(i) any breach or inaccuracy in any representation or warranty by Buyer
contained in this Agreement or any certificates or other documents delivered by
Buyer pursuant to this Agreement at the Closing;
 
(ii) any failure by Buyer to perform or observe any term, provision, covenant,
or agreement on the part of Buyer to be performed or observed under this
Agreement;
 
(iii) any broker or other Person claiming to be entitled to an investment
banker’s, financial advisor’s, broker’s, finder’s or similar fee or commission
in respect of the execution of this Agreement or the consummation of the
transactions contemplated hereby, by reason of the claiming Person acting at the
request of Buyer, Alamo or any of its respective Affiliates;
 
(iv) all Taxes (or nonpayment thereof) of the Operating Entities that are
attributable to any taxable period beginning after the Closing Date; and
 
(c) The foregoing indemnification obligations shall be subject to the following
limitations:
 
(i) The Buyer’s cumulative aggregate liability for Losses shall not exceed
$2,000,000.00 (the “Alamo Cap”);
 
(ii) Seller’s cumulative aggregate liability for Losses shall not exceed 50% of
the market value of 8,500,000 shares of Alamo Stock based on the average sales
price of Alamo Stock during the twenty (20) days prior to payment (the
“Valuation”).  At Range’s option, any amounts payable under this Section
8.2(c)(ii) may be paid in Alamo Stock based on the Valuation.
 
(iii) the amount of any Losses suffered by a Seller Indemnified Party or a Buyer
Indemnified Party, as the case may be (such party seeking indemnification
pursuant to this Article IX, the “Indemnified Party,” and the other party, the
“Indemnifying Party”), shall be determined without giving effect to any
materiality or Material Adverse Effect qualifiers;
 
(iv) no claim may be asserted nor may any action be commenced against any Party
for breach or inaccuracy of any representation or breach of a warranty, unless
written notice of such claim or action is received by the other Party describing
in reasonable detail the facts and circumstances with respect to the subject
matter of such claim or action on or prior to the date on which the
representation or warranty on which such claim or action is based ceases to
survive as set forth in Section 8.1;
 
 
 
26

--------------------------------------------------------------------------------

 
 
(v) no Indemnified Party shall be entitled under this Agreement to multiple
recovery for the same Losses; and
 
(vi) if the Closing occurs, no Indemnified Party is entitled to indemnification
or any other recovery under this Agreement with respect to any breach or
inaccuracy in any representation or warranty of an Indemnifying Party (A) that
would have given the Indemnified Party a right to terminate this Agreement, and
(B) of which the Indemnified Party had Knowledge before the Closing, whether
pursuant to a notice delivered under Section 5.7 or otherwise.
 
Section 8.3.Procedures.  Any Indemnified Party shall notify the Indemnifying
Party (with reasonable detail) promptly after it becomes aware of facts
supporting a claim or action for which indemnification is provided under this
Article VIII, and shall provide to the Indemnifying Party as soon as practicable
thereafter all reasonably available information and documentation necessary to
support and verify any Losses associated with such claim or action.  The failure
to so notify or provide information to the Indemnifying Party shall not relieve
the Indemnifying Party of any liability that it may have to any Indemnified
Party, except to the extent that the Indemnifying Party demonstrates that it has
been materially prejudiced by the Indemnified Party’s failure to give such
notice, in which case the Indemnifying Party shall be relieved from its
obligations hereunder to the extent of such material prejudice.  The
Indemnifying Party shall participate in and defend, contest or otherwise protect
the Indemnified Party against any such claim or action by counsel of the
Indemnifying Party’s choice at its sole cost and expense; provided, however,
that the Indemnifying Party shall not make any settlement or compromise without
the prior written consent of the Indemnified Party (which consent shall not be
unreasonably withheld or delayed) unless the sole relief provided is monetary
damages that are paid in full by the Indemnifying Party, there is no admission
or statement of fault or culpability on the part of the Indemnified Party and
there is an unconditional release of the Indemnified Party from all liability on
any claims that are the subject of such claim or action.  The Indemnified Party
shall use commercially reasonable efforts upon the reasonable request of the
Indemnifying Party to cooperate with and assist the Indemnifying Party in
defending, contesting, or otherwise protecting the Indemnified Party against any
suit, action, investigation, claim, or proceeding in connection with which a
claim for indemnification is made.  The Indemnified Party shall have the right,
but not the obligation, to participate at its own expense in the defense thereof
by counsel of the Indemnified Party’s choice; provided, however, that the
Indemnifying Party shall pay the fees and expenses of separate counsel for the
Indemnified Party if (a) the Indemnifying Party has agreed to pay such fees and
expenses, or (b) counsel for the Indemnifying Party reasonably determines that
representation of both the Indemnifying Party and the Indemnified Party by the
same counsel would create a conflict of interest.  If the Indemnifying Party
fails timely to defend, contest or otherwise protect against such suit, action,
investigation, claim or proceeding, the Indemnified Party shall have the right
to do so, including, without limitation, the right to make any compromise or
settlement thereof, and the Indemnified Party shall be entitled to recover the
entire cost thereof from the Indemnifying Party, including, without limitation,
reasonable attorneys’ fees, disbursements and amounts paid as the result of such
suit, action, investigation, claim or proceeding.
 
Section 8.4.Remedy.
 
(a) Except as provided in Section 8.4(b), the Parties agree that equitable
relief for matters arising under this Agreement after Closing is only available
to the extent provided for in Section 7.2(a) or in Section 7.2(b).  Except for
actions involving fraud or intentional misrepresentation, and for equitable
relief as provided in the preceding sentence, from and after the Closing the
sole remedy of a Party in connection with matters arising under this Agreement
shall, in each case, be indemnification under and as set forth in this Article
VIII.
 
(b) If the Audits have not been delivered to Buyer by the sixtieth day following
the Closing Date (the “Deadline”), Alamo shall have the option to require the
following to occur:
 
(i) On the 10th day following the Deadline, Alamo shall cancel the Compensation
Shares;
 
(ii) On the 10th day following the Deadline, Range shall pay $400,000 to Alamo;
 
 
 
27

--------------------------------------------------------------------------------

 
 
(iii) On the 10th day following the Deadline, Alamo shall assign all of the
Member Interests to Range;
 
(iv) On the 10th day following the Deadline, Alamo shall turn over to, and
release all claims to, any accounts and all accounts payable of the Operating
Entities to Range; and
 
(v) The Parties will cooperate in good faith and make such transfers as may be
necessary to unwind the transactions and subsequent actions of the Parties to
return them to their status as of the Closing Date.
 
At any time prior to the 10th day following the Deadline, Alamo shall have the
right to waive the provisions of this Section 8.4(b) or to further extend the
time period for the execution of these actions to be taken hereunder; provided,
however, the extension of the time period after the Deadline shall be no later
than thirty (30) days after the Deadline.
 
Section 8.5.Tax Treatment Of Indemnity Payments.  Each Party, to the extent
permitted by applicable Law, agrees to treat any payments made pursuant to this
Article VIII as adjustments to the Purchase Price for all federal and state
income and franchise Tax purposes.
 
ARTICLE IX.
 
MISCELLANEOUS PROVISIONS
 
Section 9.1.Publicity.  On or prior to the Closing Date, no Party shall, nor
shall it permit its Affiliates to, issue or cause the publication of any press
release or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other Parties.  Each Party hereby
agrees to the form of press releases announcing this transaction exchanged prior
to the Execution Date.  Notwithstanding the foregoing, in the event any such
press release or announcement is required by Law or stock exchange rule to be
made by the Party proposing to issue the same, such Party may issue or cause
publication thereof without consent of the other Parties, but shall use its
commercially reasonable efforts to consult in good faith with the other Parties
prior to such issuance or publication.
 
Section 9.2.Successors And Assigns; Third-Party Beneficiaries.  This Agreement
shall inure to the benefit of, and be binding upon, the Parties and their
respective successors and permitted assigns; provided, however, that no Party
shall assign or delegate any of its rights or obligations created under this
Agreement without the prior written consent of the other Parties.  Except as
contemplated by Section 8.2 or by Article VIII, nothing in this Agreement shall
confer upon any Person not a party to this Agreement, or the legal
representatives of such Person, any rights or remedies of any nature or kind
whatsoever under or by reason of this Agreement.
 
Section 9.3.Fees And Expenses.  Except as otherwise expressly provided in this
Agreement, all legal, accounting, financial advisory and other fees, costs and
expenses of a Party incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Party incurring such fees,
costs or expenses.
 
 
 
28

--------------------------------------------------------------------------------

 
 
Section 9.4.Notices.  All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made if delivered personally or sent by overnight courier or sent by
facsimile (with evidence of confirmation of receipt) to the Parties at the
following addresses:
 
If to Buyer, to:
Alamo Energy Corp.
10497 Town and Country Way, Ste. 820
Houston, TX 77024
Attention: Allan Millmaker
 
with a copy (which shall not constitute notice) to:
Richard L. Edmonson
Hall Estill Attorneys at Law
320 South Boston Ave., Ste. 200
Tulsa, Oklahoma 74103
 
If to the Seller, to:
Range Kentucky Holdings LLC
P.O. Box 726
504 Fremont Street
Thermopolis, WY 82443-2913
 
with a copy (which shall not constitute notice) to:
Karen J. Greenwell
Wyatt, Tarrant & Combs, LLP
250 West Main Street, Suite 1600
Lexington, KY 40507
 
or to such other Persons or at such other addresses as shall be furnished by any
Party by like notice to the other Party, and such notice or communication shall
be deemed to have been given or made as of the date so delivered or mailed.  No
change in any of such addresses shall be effective insofar as notices under this
Section 9.4 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
Party as provided in this Section 9.4.
 
 
 
29

--------------------------------------------------------------------------------

 
 
Section 9.5.Entire Agreement.  This Agreement, together with the Schedules and
the Exhibits hereto, and the other Transaction Documents, represent the entire
agreement and understanding of the parties with reference to the transactions
set forth herein and therein and no representations or warranties have been made
in connection herewith and therewith other than those expressly set forth herein
or therein.  This Agreement, together with the Schedules and the Exhibits
hereto, and the other Transaction Documents, supersede all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter hereof or thereof and all
prior drafts of such documents, all of which are merged into such documents.  No
prior drafts of such documents and no words or phrases from any such prior
drafts shall be admissible into evidence in any action or suit involving such
documents.
 
Section 9.6.Waivers and Amendments.  The Seller or Buyer may, by written notice
to the other Party:  (a) extend the time for the performance of any of the
obligations or other actions of the other Party; (b) waive any inaccuracies in
the representations or warranties of the other Party contained in this Agreement
or in any document delivered pursuant to this Agreement by the other Party; (c)
waive compliance with any of the covenants of the other Party contained in this
Agreement; (d) waive performance of any of the obligations of the other Party
created under this Agreement; or (e) waive fulfillment of any of the conditions
to its own obligations under this Agreement or in any documents delivered
pursuant to this Agreement by the other Party.  The waiver by any Party of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach, whether or not similar, unless such waiver
specifically states that it is to be construed as a continuing waiver.  This
Agreement may be amended, modified or supplemented only by a written instrument
executed by the Parties.
 
Section 9.7.Severability.  This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof.  Furthermore, in lieu of any such invalid or unenforceable
term or provision, the Parties shall negotiate in good faith to modify this
Agreement to include a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.
 
Section 9.8.Titles and Headings.  The Article and Section headings and any table
of contents contained in this Agreement are solely for convenience of reference
and shall not affect the meaning or interpretation of this Agreement or of any
term or provision hereof.
 
Section 9.9.Signatures And Counterparts.  Facsimile or electronic transmission
of any signed original document and/or retransmission of any signed facsimile or
electronic transmission shall be the same as delivery of an original.  At the
request of Buyer or the Seller, the Parties will confirm facsimile or electronic
transmission by signing a duplicate original document.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall be considered one and the same agreement.
 
Section 9.10.Enforcement Of The Agreement; Damages.  Each of the Parties hereto
acknowledges and agrees that in the event any covenant or obligation of the
acknowledging Party to be performed after Closing is not performed in accordance
with the specific terms of this Agreement or is otherwise breached, then the
other Party shall be entitled to an injunction or injunctions to prevent such
non-performance or breach and to specifically enforce the covenants and
obligations of the acknowledging Party to be performed after Closing, in any
courts of the State of Texas, and in the federal courts of the United States of
America located in Harris County, Texas, in addition to any other remedy to
which it may be entitled for such non-performance or breach.
 
Section 9.11.Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal and substantive Laws of the Commonwealth of
Kentucky and without regard to any conflicts of Laws concepts that would apply
the substantive Law of some other jurisdiction.
 
 
 
30

--------------------------------------------------------------------------------

 
 
Section 9.12.Disclosure.  Certain information set forth in the Schedules is
included solely for informational purposes, is not an admission of liability
with respect to the matters covered by the information, and may not be required
to be disclosed pursuant to this Agreement.  Disclosure of any item in any
section of the Schedules shall serve to qualify the correspondingly numbered
representation and warranty or covenant in this Agreement to the extent
specified therein and any other representation and warranty or covenant only to
the extent the applicability of such disclosure to such other representation and
warranty or covenant is reasonably apparent to the non-disclosing party.  The
specification of any dollar amount in the representations and warranties
contained in this Agreement or the inclusion of any specific item in the
Schedules is not intended to imply that such amounts (or higher or lower
amounts) or specific item are or are not material, and no party shall use the
fact of the setting of such amounts or the fact of the inclusion of any such
item in the Schedules in any dispute or controversy between the Parties as to
whether any obligation, item, or matter not described herein or included in a
Schedule is or is not material for purposes of this Agreement.
 
Section 9.13.Consent To Jurisdiction.  To the fullest extent permitted by
applicable Law, the Parties hereby irrevocably submit to the jurisdiction of the
courts of the State of Texas, and of the federal courts of the United States of
America located in Harris County, Texas, over any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby, and
each Party irrevocably agrees that all claims in respect of such dispute or
proceeding shall be heard and determined in such courts.  The Parties hereby
irrevocably waive, to the fullest extent permitted by applicable Law, any
objection which they may now or hereafter have to the venue of any dispute
arising out of or relating to this Agreement or any of the transactions
contemplated hereby brought in such court or any defense of inconvenient forum
for the maintenance of such dispute.  Each Party agrees that a judgment in any
dispute heard in the venue specified by this section may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Law.
 
Section 9.14.Waiver of Trial by Jury.  Each of the Parties hereby irrevocably
waives, to the fullest extent permitted by Law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement.
 
Section 9.15.Construction.  Unless the context requires otherwise: (a) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and Sections
refer to Articles and Sections of this Agreement; (c) references to Schedules
and Exhibits refer to the Schedules and Exhibits attached to this Agreement,
each of which is made a part hereof for all purposes; (d) the terms “include”,
“includes”, “including” and words of like import shall be deemed to be followed
by the words “without limitation”; (e) the terms “hereof,” “herein” and
“hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement; and (f) references to money refer to legal currency
of the United States of America. The table of contents and headings contained in
this Agreement are for reference purposes only, and shall not affect in any way
the meaning or interpretation of this Agreement.
 
ARTICLE X.
 
DEFINITIONS
 
For purposes of this Agreement, the term:
 
Section 10.1. “Affiliate” or “Affiliates” of a Person means a Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, the first- mentioned Person.
 
Section 10.2.   “Agreement” has the meaning assigned to such term in the
Preamble.
 
Section 10.3.   “Alamo Material Contracts” has the meaning assigned to such term
in Section 4.17(a).
 
 
 
31

--------------------------------------------------------------------------------

 
 
Section 10.4. “Alamo SEC Reports” means reports filed by Alamo with the
Securities and Exchange Commission since November 19, 2009.
 
Section 10.5.   “Alamo Preferred Stock” means the share of preferred stock
issued by Alamo, as reflected in the Alamo SEC Reports.
 
Section 10.6.   “Alamo Stock” means shares of common stock of Alamo (ALME.OB)
having a part value of $0.001 per share.
 
Section 10.7.   “Audits” shall have the meaning assigned to such term in Section
5.10(a).
 
Section 10.8.  “Breach” means any matter, fact or circumstance that constitutes
a breach by a Party of any representation, warranty, agreement, obligation, or
covenant of such Party contained in this Agreement.
 
Section 10.9.   “Business Day”  means any day of the year on which national
banking institutions in Texas are open to the public for conducting business and
are not required or authorized to close.
 
Section 10.10.   “Buyer” has the meaning assigned to such term in the Preamble.
 
Section 10.11.   “Buyer Indemnified Parties” has the meaning assigned to such
term in Section 8.2(a).
 
Section 10.12.   “Buyer Representatives” has the meaning assigned to such term
in Section 5.3.
 
Section 10.13.   “Capital” has the meaning assigned to such term in Section
5.12.
 
Section 10.14.   “Cash Portion” has the meaning assigned to such term in Section
1.3.
 
Section 10.15.   “Closing” has the meaning assigned to such term in Section
1.1(b).
 
Section 10.16.   “Closing Date” has the meaning assigned to such term in Section
1.1(b).
 
Section 10.17.   “Code” means the Internal Revenue Code of 1986, as amended.
 
Section 10.18.   “Consideration Shares” has the meaning assigned to such term in
1.2(b)(ii).
 
Section 10.19.    “Deductible” has the meaning assigned to such term in Section
8.2(c)(iii).
 
Section 10.20.   “Development Agreement” has the meaning assigned to such term
in Section 1.2(a)(vi).
 
 
 
32

--------------------------------------------------------------------------------

 
 
Section 10.21.   “Drilling” shall mean KYTX Drilling Company, LLC.
 
Section 10.22.   “Drilling Assets” has the meaning assigned to such term in
Section 3.13(a).
 
Section 10.23.   “Drilling LLC Agreement” shall mean the Operating Agreement of
KYTX Drilling Company, LLC.
 
Section 10.24.   “Effective Date” shall mean 12:01 a.m. Eastern Standard Time on
February 1, 2011.
 
Section 10.25.   “Employees” has the meaning assigned to such term in Section
2.9.
 
Section 10.26.   “Employment Agreements” has the meaning assigned to such term
in Section 5.13.
 
Section 10.27.   “Employee Plans” means any “employee benefit plan,” as defined
under Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), or any other bonus, pension, stock/unit option, stock/unit
purchase, benefit, welfare, profit-sharing, retirement, disability, vacation,
severance, hospitalization, insurance, incentive, deferred compensation and
other similar fringe or employee benefit plans, funds, programs or arrangement,
whether written or oral.
 
Section 10.28.   “Encumbrances” has the meaning assigned to such term in Section
1.1(a).
 
Section 10.29.   “Environmental Laws” means collectively, all applicable
federal, state and local laws (including common law), ordinances, rules and
regulations relating to the prevention of pollution, remediation of
contamination or restoration of environmental quality, protection of human
health or the environment (including natural resources), or workplace health and
safety, including, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, 42 U.S.C. § 9601, et seq., the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. § 6901, et seq., the Clean Air
Act, 42 U.S.C. § 7401, et seq., the Federal Water Pollution Control Act, 33
U.S.C. § 1251, et seq., the Oil Pollution Act of 1990, 33 U.S.C.§ 2701, et seq.,
the Toxic Substances Control Act, 15 U.S.C. §§ 2601 through 2629, the Emergency
Planning and Community Right to Know Act, 42 U.S.C. § 11001 et seq., the Safe
Drinking Water Act, 42 U.S.C. §§ 300f through 300j, and the Occupational Safety
and Health Act, 29 U.S.C. § 651 et seq.; in each case, as amended and the
regulations promulgated pursuant thereto and as each is in effect on the date of
this Agreement.
 
Section 10.30.   “Equity Portion” has the meaning assigned to such term in
Section 1.3.
 
Section 10.31.   “ERISA” has the meaning assigned to such term in the definition
of “Employee Plans.”
 
Section 10.32.   “Exchange Act” has the meaning assigned to such term in Section
4.8.
 
Section 10.33.   “Execution Date” has the meaning assigned to such term in the
preamble.
 
Section 10.34.   “GAAP” means generally accepted accounting principles at the
time.
 
 
33

--------------------------------------------------------------------------------

 
 
Section 10.35. "Good and Defensible Title" means, with respect to each well
listed on Exhibit 3.11, such record title (including such leases and assignments
as are in the process of being recorded) and ownership by KYTX that:
 
(A) entitles KYTX to receive and retain, without reduction, suspension or
termination, not less than the percentage set forth in Exhibit 3.11 as KYTX's
Net Revenue Interest of all hydrocarbons produced, saved and marketed through
each well;
 
(B) obligates KYTX to bear not greater than the percentage set forth in Exhibit
3.11 as KYTX's Working Interest of the costs and expenses relating to the
maintenance, development and operation of each well (unless there is a
corresponding increase in Seller's Net Revenue Interest);
 
(C) as to all other Oil and Gas Properties, such title that would be acceptable
to a reasonably prudent owner of oil and gas interests.
 
Section 10.36.   “Governmental Authority” means any foreign, federal, tribal,
state or local government, court, agency or commission or other governmental or
regulatory body or authority or of any arbitrator.
 
Section 10.37.   “Hazardous Material” shall mean any substance that, by its
nature or its use, is regulated or as to which liability might arise under any
Environmental Law including any:  (a) chemical, product, material, substance or
waste defined as or included in the definition of “hazardous substance,”
“hazardous material,” “hazardous waste,” “restricted hazardous waste,”
“extremely hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” toxic substance,” “toxic pollutant,” “contaminant,” “pollutant,” or
words of similar meaning or import found in any Environmental Law; (b) petroleum
hydrocarbons, petroleum products, petroleum substances, natural gas, crude oil,
or any components, fractions, or derivatives thereof; and (c) asbestos
containing materials, polychlorinated biphenyls, radioactive materials, urea
formaldehyde foam insulation, or radon gas.
 
Section 10.38.    “Hydrocarbons” means oil, condensate, gas, casinghead gas and
other liquid or gaseous hydrocarbons.
 
Section 10.39.   “Indemnified Party” has the meaning assigned to such term in
Section 8.2(c)(iv).
 
Section 10.40.   “Indemnifying Party” has the meaning assigned to such term in
Section 8.2(c)(iv).
 
Section 10.41.   “Knowledge of the Buyer” means matters, facts or circumstances
that Allan Millmaker and Phillip Mann are aware of (without a duty of inquiry)
either because such matters, facts or circumstances were disclosed to them or
otherwise brought to their attention in their capacities as members of
management of Alamo.
 
Section 10.42.   “Knowledge of the Seller” means matters, facts or circumstances
that Richard Derr and William Byrd are aware of (without a duty of inquiry)
either because such matters, facts or circumstances were disclosed to them or
otherwise brought to their attention in their capacities as members or as
members of management of the Seller or other Operating Entities.
 
Section 10.43.   “KYTX” shall mean KYTX Oil and Gas, LLC.
 
Section 10.44.   “KYTX LLC Agreement” shall mean the Operating Agreement of KYTX
Oil and Gas, LLC.
 
Section 10.45.   “Law” has the meaning assigned to such term in Section 2.3.
 
 
 
34

--------------------------------------------------------------------------------

 
 
Section 10.46.   “Legal Proceeding” has the meaning assigned to such term in
Section 2.6.
 
Section 10.47.   “LLC Agreements” has the meaning assigned to such term in
Section 1.1(a).
 
Section 10.48.   “Lock-Up Agreement” has the meaning assigned to such term in
Section 1.6.
 
Section 10.49. “Loss” or “Losses” has the meaning assigned to such term in
Section 8.2(a).
 
Section 10.50.   “Material Adverse Effect” means any change, effect, event or
occurrence with respect to the condition (financial or otherwise), assets,
properties, business, operations or results of operations of the Operating
Entities, taken as a whole, or Range or Alamo, as applicable, that is material
and adverse to the Operating Entities, taken as a whole, Range or Alamo, as
applicable, or that materially or adversely affects the ability of Alamo or
Seller, as applicable, to consummate the transaction contemplated hereby.
 
Section 10.51.   “Member Interests” has the meaning assigned to such term in the
Recitals.
 
Section 10.52.   “Member Interests Assignments” has the meaning assigned to such
term in Section 1.2(a)(i).
 
Section 10.53.   “Notification” has the meaning assigned to such term in
Sections 5.7(a) and (b).
 
Section 10.54.  “Oil and Gas Agreements” has the meaning assigned to such term
in Section 3.11(a).
 
Section 10.55.   “Operating Entity Material Contract” has the meaning assigned
to such term in Section 3.15(a).
 
Section 10.56.   “Oil and Gas Properties” means all interests in and rights with
respect to oil, gas, mineral, and similar properties of any kind and nature,
including working, leasehold and mineral interests and operating rights and
royalties, overriding royalties, production payments, net profit interests and
other non-working interests and non-operating interests (including all oil and
gas leases, operating agreements, unitization and pooling agreements and orders,
division orders, transfer orders, mineral deeds, royalty deeds, and in each
case, interests thereunder), surface interests, fee interests, reversionary
interests, reservations, and concessions).
 
Section 10.57.   “Operating Entities” has the meaning assigned to such term in
the Recitals.
 
Section 10.58.   “Organizational Documents” means with respect to any entity,
the certificate of incorporation, by-laws, certificate of formation, limited
liability company operating agreement, partnership or limited partnership
agreement or other formation or governing documents of such entity.
 
Section 10.59.   “Outside Date” has the meaning assigned to such term in Section
7.1(d).
 
Section 10.60.   “Parties” or “Party” has the meaning assigned to such term in
the Preamble.
 
 
 
35

--------------------------------------------------------------------------------

 
 
Section 10.61.   “Permitted Encumbrances” means:
 
(a) to the extent waived prior to Closing, preferential purchase rights and
rights of first refusal;
 
(b) inchoate mechanics’ and materialmens’ liens for amounts not yet delinquent
and liens for Taxes or assessments that are not yet delinquent or, in all
instances, if delinquent, that are being contested in good faith in the ordinary
course of business and for which adequate reserves have been established by the
party responsible for payment thereof;
 
(c) liens arising under operating agreements or sales, processing, gathering,
storage and transportation contracts securing amounts not yet delinquent, or if
delinquent, that are being contested in good faith in the ordinary course of
business and for which adequate reserves have been established by the party
responsible for payment thereof;
 
(d) easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations, to the extent (a) shown of record in
the jurisdiction where located and (b) valid and enforceable in accordance with
the terms thereof;
 
(e) rights reserved to or vested in any governmental, statutory, municipal or
public authority to control or regulate any of the relevant properties or assets
in any manner and all applicable laws, rules and orders of any Governmental
Authority;
 
(f) rights of surface owners or the rights of the owners of undivided interests
in the Oil and Gas Properties, and
 
(g) all other liens, charges, encumbrances, defects and irregularities that are
not such as to materially interfere with the operation, value or use of the
property or asset affected.
 
Section 10.62.   “Person” means an individual, corporation, association, trust,
limited liability company, limited partnership, limited liability partnership,
partnership, incorporated organization, other entity or group (as defined in
Section 13(d)(3) of the Exchange Act).
 
Section 10.63.   “Pipeline” shall mean KYTX Pipeline, LLC.
 
Section 10.64.   “Pipeline Assets” has the meaning assigned to such term in
Section 3.12(a).
 
Section 10.65.   “Pipeline LLC Agreement” shall mean the Operating Agreement of
KYTX Pipeline, LLC.
 
Section 10.66.   “Plan Liability” means any and all liabilities under (i) Title
IV of ERISA, (ii) Section 302 of ERISA, (iii) Sections 412 and 4971 of the Code,
(iv) the continuation coverage requirements of Section 601 et. seq. of ERISA and
Section 4980B of the Code, or (v) any other provision of ERISA or the Code.
 
Section 10.67.   “Pre-Effective Period” has the meaning assigned to such term in
Section 5.9(a).
 
Section 10.68.   “Pre-Effective Period Return” has the meaning assigned to such
term in Section 5.9(a).
 
Section 10.69.   “Purchase Price” has the meaning assigned to such term in
Section 1.3.
 
Section 10.70.   “Range” shall mean Range Kentucky Holdings LLC.
 
 
36

--------------------------------------------------------------------------------

 
 
 
Section 10.71.   “Range Cap” has the meaning assigned to such term in Section
8.2(c)(ii).
 
Section 10.72.   “Registered Shares” has the meaning assigned to such term in
Section 1.5.
 
Section 10.73.  “Registration Rights Agreement” has the meaning assigned to such
term in Section 1.5.
 
Section 10.74.   “Release” means any depositing, spilling, leaking, pumping,
pouring, placing, emitting, discarding, abandoning, emptying, discharging,
migrating, injecting, escaping, leaching, dumping, or disposing into the indoor
or outdoor environment.
 
Section 10.75.   “Rights-of-Way” has the meaning assigned to such term in
Section 3.11(k).
 
Section 10.76.   “SEC” means the Securities and Exchange Commission.
 
Section 10.77.   “Securities Act” has the meaning assigned to such term in
Section 4.9.
 
Section 10.78.   “Seller” has the meaning assigned to such term in the Preamble.
 
Section 10.79.   “Seller Indemnified Parties” has the meaning assigned to such
term in Section 8.2(b).
 
Section 10.80.   “Seller’s Representatives” has the meaning assigned to such
term in Section 5.3(a).
 
Section 10.81.   “Seller’s Taxes” means any federal, state or local income taxes
payable with respect to (i) any taxable gain recognized upon the sale of the
Member Interests and (ii) the portion of any items of income loss deduction gain
or credit properly allocable to the Member Interests attributable to any
Pre-Effective Date Period. Seller’s Taxes also include any other federal, state
or local taxes, attributable to the period ending on the Effective Date and
imposed upon the Operating Entities or their owner.  Such Taxes include, but are
not limited to, sales, property, franchise, excise, severance and production
taxes.
 
Section 10.82.   “Solvent” has the meaning assigned to such term in Section 2.7.
 
Section 10.83.   “Subsidiary” when used with respect to any Party means any
corporation or other organization of which such Party directly or indirectly
owns at least a majority of the securities or other interests having by their
terms ordinary voting power to elect a majority of the board of directors or
others performing similar functions with respect to such corporation or other
organization.
 
Section 10.84.   “Tax” or “Taxes” has the meaning assigned to such term in
Section 3.5(a).
 
Section 10.85.   “Tax Returns” has the meaning assigned to such term in Section
3.5(a).
 
Section 10.86.   “Transaction Documents” means this Agreement and the other
agreements, contracts, documents, instruments and certificates provided for in
this Agreement to be entered into by one or more of the parties hereto or any of
their Affiliates in connection with the transactions contemplated by this
Agreement.
 
Section 10.87.   “Transfer Taxes” has the meaning assigned to such term in
Section 5.9(c).
 
Section 10.88.   “Well Interests” has the meaning assigned to such term in
Section 3.11(b).
 
 
 
37

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 


 

 
SELLER:
 
RANGE KENTUCKY HOLDINGS LLC
 
By its Manager: Range Exploration Partners LLC
   
 
By:
 
/s/Frode Aschim
     
Frode Aschim
Its: Manager
 

 





 
BUYER:
 
ALAMO ENERGY CORP.
 
   
 
By:
 
/s/ Allan Millmaker
     
Allan Millmaker
Its: Chief Executive Officer 
 





38

--------------------------------------------------------------------------------